      Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 1 of 82




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK
—————————————————––––––––x
                                           Case No. 19-2501
UNITED STATES OF AMERICA and
the STATE OF ALASKA,                       JURY TRIAL DEMANDED
the STATE OF CALIFORNIA,
the STATE OF CONNECTICUT,
the STATE OF FLORIDA,
the STATE OF ILLINOIS,
the STATE OF LOUISIANA,
the STATE OF MICHIGAN,
the STATE OF MONTANA,
the STATE OF NEW JERSEY,
the STATE OF NEW MEXICO,
the STATE OF NEW YORK,                     SECOND AMENDED COMPLAINT
the STATE OF NORTH CAROLINA,               FOR VIOLATIONS OF THE
the STATE OF OKLAHOMA,                     FEDERAL FALSE CLAIMS ACT, 31
the STATE OF TENNESSEE,                    U.S.C. § 3729, ET SEQ., AND STATE
the STATE OF TEXAS, and                    LAW COUNTERPARTS
the STATE OF WASHINGTON,

ex rel. SW CHALLENGER, LLC,
JANE DOE 1, and
JANE DOE 2,

                       Plaintiffs,
     vs.

EVICORE HEALTHCARE MSI, LLC,

                       Defendant.

—————————————————––––––––x
               Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 2 of 82




                                                   TABLE OF CONTENTS

                                                                                                                                           Page
I.        SUMMARY OF FACTUAL ALLEGATIONS...................................................................1

II.       JURISDICTION AND VENUE ..........................................................................................9

III.      PARTIES ...........................................................................................................................10

          A.         Plaintiffs .................................................................................................................10

          B.         Defendant eviCore .................................................................................................12

IV.       LEGAL AND REGULATORY FRAMEWORK ..............................................................14

          A.         The False Claims Act .............................................................................................14

          B.         Medicare Advantage ..............................................................................................15

          C.         Medicaid ................................................................................................................16

V.        EVICORE’S FRAUDULENT CONDUCT .......................................................................21

          A.         Background on eviCore’s Operations and Participation in Government
                     Healthcare Programs ..............................................................................................21

          B.         eviCore’s Scheme – In Detail ................................................................................22

                     1.         Proper Prior Authorization Approvals and Denials ...................................22

                     2.         Directives to Manually Auto-Approve ......................................................24

                     3.         CorePath and Image One ...........................................................................27

          C.         eviCore’s Attempts to Whitewash its Auto-Approval Schemes ............................30

          D.         eviCore’s Fraudulent Scheme Caused the Submission of False Claims and
                     Loss to Federal and State Governments.................................................................31

          E.         Jane Doe 1’s and Jane Doe 2’s attempts to investigate and reform eviCore .........32

                     1.         Jane Doe 1 ..................................................................................................33

                     2.         Jane Doe 2 ..................................................................................................36

COUNT I VIOLATION OF THE FEDERAL FALSE CLAIMS ACT, 31 U.S.C. §
    3729(a)(1)(A) .....................................................................................................................38



                                                                     -i-
             Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 3 of 82




COUNT II VIOLATION OF FEDERAL FALSE CLAIMS ACT, 31 U.S.C. §
    3729(a)(1)(B) .....................................................................................................................39

COUNT III VIOLATION OF FEDERAL FALSE CLAIMS ACT, 31 U.S.C. §
    3729(a)(1)(G) .....................................................................................................................40

COUNT IV VIOLATION OF FEDERAL FALSE CLAIMS ACT, 31 U.S.C §
    3729(A)(1)(C) ....................................................................................................................42

COUNT V VIOLATION OF ALASKA MEDICAL ASSISTANCE FALSE CLAIMS
    AND REPORTING ACT ..................................................................................................41

COUNT VI VIOLATION OF CALIFORNIA FALSE CLAIMS ACT ........................................43

COUNT VII VIOLATION OF CONNECTICUT FALSE CLAIMS ACT...................................45

COUNT VIII VIOLATION OF FLORIDA FALSE CLAIMS ACT ............................................46

COUNT IX VIOLATION OF ILLINOIS FALSE CLAIMS ACT ...............................................48

COUNT X VIOLATION OF THE MICHIGAN MEDICAID FALSE CLAIMS ACT ...............49

COUNT XI VIOLATION OF NEW JERSEY FALSE CLAIMS ACT ........................................52

COUNT XII VIOLATION OF NEW YORK FALSE CLAIMS ACT .........................................53

COUNT XIII VIOLATION OF LOUISIANA MEDICAL ASSISTANCE PROGRAMS
    INTEGRITY LAW ............................................................................................................55

COUNT XIV VIOLATION OF MONTANA FALSE CLAIMS ACT .........................................56

COUNT XV VIOLATION OF NEW MEXICO MEDICAID FALSE CLAIMS ACT ................58

COUNT XVI VIOLATION OF NORTH CAROLINA FALSE CLAIMS ACT ..........................60

COUNT XVII VIOLATION OF OKLAHOMA MEDICAID FALSE CLAIMS ACT................61

COUNT XVIII VIOLATION OF TENNESSEE FALSE CLAIMS ACT ....................................63

COUNT XIX VIOLATION OF TEXAS MEDICAID FRAUD PREVENTION ACT ................65

COUNT XX VIOLATION OF WASHINGTON MEDICAID FRAUD FALSE CLAIMS
    ACT....................................................................................................................................66

COUNT XI VIOLATION OF FALSE CLAIMS ACT, 31 U.S.C. § 3730(h) -
    JANE DOE 1......................................................................................................................70

COUNT XII VIOLATION OF FALSE CLAIMS ACT, 31 U.S.C. § 3730(h) -
    JANE DOE 2......................................................................................................................70

                                                                   - ii -
             Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 4 of 82




PRAYER FOR RELIEF ................................................................................................................71

JURY TRIAL DEMAND ..............................................................................................................79




                                                              - iii -
              Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 5 of 82




         Plaintiff, SW Challenger, LLC (“SW Challenger”), on behalf of the United States of

America (the “United States”) and the States of Alaska, California, Connecticut, Florida, Illinois,

Louisiana, Michigan, Montana, New Jersey, New Mexico, New York, North Carolina, Oklahoma,

Tennessee, Texas, and Washington, (collectively, the “Qui Tam States”), bring this action pursuant

to the Qui Tam provisions of the Federal False Claims Act, 31 U.S.C. §§ 3729, et seq., as amended

(the “Federal False Claims Act”), and the Qui Tam States’ statutes as enumerated below, against

eviCore Healthcare MSI, LLC (“eviCore”). Jane Doe 1 and Jane Doe 2 are members of SW

Challenger and bring their own claims under 31 U.S.C. § 3730(h) for retaliation suffered from

defendant eviCore.1 In support thereof, Relators allege as follows:


I.       SUMMARY OF FACTUAL ALLEGATIONS

         1.       This is an action to recover damages and civil penalties on behalf of the United

States and the various Qui Tam States arising from false and/or fraudulent records, statements and

claims made, used or presented and/or caused to be made, used or presented by Defendant and/or

its agents or employees under the Federal False Claims Act.

         2.       Under the Medicare Part C Program, known as Medicare Advantage, the federal

agency that administers the Medicare program — the Centers for Medicare and Medicaid Services

(“CMS”) — contracts with private health-insurance companies (known as managed care

organizations (“MCOs”)), such as WellCare Health Plans, Inc. (“WellCare”), Passport, Blue Cross

Blue Shield (“BCBS”), the Health Care Service Corporation (“HCSC”), Health Alliance Medical

Plan (“HAMP”), and Moda Health, that operate health-insurance plans (known as “Medicare

Advantage Plans”) that cover Medicare beneficiaries. In sum, Medicare Advantage Plans are a


1
  Please note that while Jane Doe 1 and Jane Doe 2’s identities are being masked for purposes of this public filing,
their names will be provided to Defendant eviCore at or shortly after the time of service so that eviCore can
undertake a proper defense of the retaliation allegations levied against it.


                                                        -1-
            Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 6 of 82




type of Medicare health plan offered by a private company that contracts with Medicare to provide

all of a beneficiary’s Part A (Hospital Insurance) and Part B (Medical Insurance) benefits.

       3.       In administering government-funded Medicare Advantage Plans, as well as

Medicaid Plans, MCOs are required to perform certain functions as set forth in their contractual

agreements with CMS or the Qui Tam States, including those related to prior authorization and

utilization management and payment processing for outpatient and home health services.

       4.       For Medicare Advantage, CMS pays MCOs a capitated (per enrollee) amount to

provide all Part A and B benefits. In addition, CMS makes a separate payment to MCOs for

providing prescription drug benefits under Medicare Part D. Payments to MCOs are adjusted for

enrollees’ health status and other factors.

       5.       MCOs then share those payments with their sub-contractors and contracted medical

providers.

       6.       CMS may terminate an MCO’s Medicare Advantage contract for, among other

things, the MCO carrying out its contract with CMS in a manner that is inconsistent with the

effective and efficient implementation of the Medicare Advantage program, and if the MCO

commits or participates in fraudulent or abusive activities affecting the Medicare program

including the submission of fraudulent data. 42 CFR § 422.504(h)(1); 42 CFR § 422.510(a)(4)(i).

       7.       Similar rules and regulations apply to the contracts between MCOs and the Qui

Tam States for Medicaid Plans.

       8.       All contracts between CMS and MCOs specify that any subcontractor who is

delegated part of the MCO’s functions must comply with all applicable Medicare laws, regulations,

and CMS instructions. 42 CFR § 422.504(i)(4)(v).




                                               -2-
            Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 7 of 82




       9.       CMS further requires that MCO executives certify that the patient data that they

submit to CMS is true and accurate. CMS requires these signed certifications as a condition of

payment. If a subcontractor generates the data, the subcontractor also must certify that its patient

data is true and accurate. 42 CFR § 422.504(l)(3).

       10.      Defendant eviCore is purportedly in the business of providing utilization

management services for Medicare Advantage Plans and Medicaid Plans for outpatient and home

health services. Defendant eviCore contracts with MCOs to provide utilization management

services and review prior authorization requests.

       11.      Utilization management is a core MCO function in the administration of Medicare

Advantage and Medicaid plans, making eviCore subject to Medicare Advantage requirements as

articulated in Medicare Advantage regulations and related guidance. See, e.g., Medicare

Managed Care Manual Chapter 11 - Medicare Advantage Application Procedures and Contract

Requirements 100.5 – Administrative Contracting Requirements, available at

https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/downloads/mc86c11.pdf

(“CMS . . . view[s] contracts for. . . utilization management . . . to be administrative contracts

subject to MA requirements as articulated in the MA regulation and related guidance.”). As

such, eviCore has agreed to comply with all applicable Medicare and Medicaid laws, regulations,

and CMS instructions. Id.

       12.      One of the primary reasons that MCOs contract with third-parties like eviCore to

perform these Government-mandated functions is to ensure that the MCO has in place procedures

and systems to determine whether a particular medical procedure is reimbursable under a Medicaid

Plan or Medicare Advantage. See, e.g., 42 U.S.C. § 1395y(a)(1) (“Notwithstanding any other

provision of this subchapter, no payment may be made under part A or part B for any expenses




                                                -3-
          Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 8 of 82




incurred for items or services . . . which . . . are not reasonable and necessary for the diagnosis or

treatment of illness or injury or to improve the functioning of a malformed body member”).

Provider claims require eviCore’s prior authorization number on the claim submitted for payment

of services.

       13.     The central purpose of this contractual arrangement, whereby eviCore provides

sub-contracted medical review services to MCOs for the benefit of CMS or a Qui Tam State, is to

ensure that appropriate review procedures are in place and actually followed so as to reduce waste,

fraud, and abuse within Medicare Advantage and Medicaid, and thus to ensure that medical

procedures which are not reimbursable are denied.

       14.     Defendant eviCore knowingly accepted subcontracts from MCOs to take on the

responsibility of providing CMS and Qui Tam States with prior authorization and utilization

management for outpatient and home health services provided pursuant to Medicare Advantage

and Medicaid Plans. As such, eviCore was required to turn the same square corners in their

dealings with MCOs as if they were dealing with the Government itself.

       15.     If eviCore agreed to contracts with MCOs to provide certain Government-mandated

services, then eviCore’s intentional failure to provide such services, or eviCore’s use of a

recklessly designed system that did not provide these services as called for by the MCOs’ contracts

with the Government, subjected eviCore to liability under the False Claims Act.

       16.     If eviCore failed to provide utilization management services and/or review prior

authorization requests as contracted-for, and as a result an MCO approved treatments that were

not reimbursable, that could result in patient harm and cost the Government a significant amount

of taxpayer money.




                                                -4-
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 9 of 82




       17.     Essentially, by entering into these agreements to provide services to MCOs,

eviCore agreed to fulfill the role the MCO had in ensuring medically necessary treatments were

approved and non-medically necessary treatments were denied under Medicare Advantage and

Medicaid Plans.

       18.     As relevant here, eviCore’s contracts with MCOs include a key timing provision

that requires eviCore to approve, partially approve, or deny in a timely fashion each request for

prior authorization to deem services to a given beneficiary as reimbursable (each request also

referred to as a “case”). In many instances, the turnaround time (“TAT”) to process requests for

prior authorizations is only 24 to 48 hours. Failure to meet its prescribed TAT will result in

contractual penalties for eviCore.

       19.     Defendant eviCore, however, failed to hire sufficient staff to properly service its

MCO subcontracts and meet the contractual timing requirements.

       20.     Rather, since at least November 2016, eviCore has engaged in fraudulent activities

involving its role as the gatekeeper for determining whether requested services are appropriate and

reimbursable. As detailed herein, through independent efforts to keep up with the high volume of

prior authorization requests for services and to avoid contractual TAT penalties, eviCore instituted

a scheme simply to “auto-approve” hundreds of cases on a daily basis, reflexively deeming those

services as reasonable and necessary, even though there had been no appropriate evaluation of

those cases, and in some cases, no actual human evaluation of those cases whatsoever.

       21.     Thus, to make up for its insufficient staffing, eviCore adopted procedures to

automatically approve requested medical procedures without any meaningful clinical review or

any limit on the scope of the procedure or the number of procedures approved. In layman’s terms,

for certain cases eviCore created a swinging gate prior authorization approval process that




                                               -5-
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 10 of 82




approved anything and everything that passed before it. In these circumstances, eviCore provided

worthless services in exchange for its contractual payment to fulfill a necessary Government

function that had been outsourced to MCOs and further subcontracted to eviCore.

       22.     Defendant eviCore specifically directed its medical personnel, internally called

“Clinical Reviewers,” including Relators, to “auto-approve” or “approve as requested” services in

specific jurisdictions, for specific populations, and/or under specific healthcare plans, before and

without any review of the propriety or medical necessity of the services.

       23.     These auto-approve directives, as described by eviCore to its reviewers, included,

at various times, directives to Clinical Reviewers to “auto-approve” certain categories of services

without any review.

       24.     Relators have direct personal knowledge of eviCore’s conduct as it relates to the

auto-approval of physical therapy treatment, but through their interactions with other reviewers

working at eviCore, they learned that these procedures were not limited to physical therapy.

Rather, eviCore’s auto-approval rubber-stamp had a large scope, including but not limited to the

auto-approval of certain radiology services, cardiology procedures, joint surgery, radiation

therapy, interventional pain procedures, sleep therapy and laboratory management. The risk of

significant patient harm for services and procedures that are not medically necessary in these

contexts is manifest.

       25.     In addition to the directives eviCore provided to its Clinical Reviewers, eviCore

took further steps to ensure the approval of certain categories of requests by designing and

implementing a data analytics system called “CorePath” that automatically approves certain

requests in the absence of any human review.




                                               -6-
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 11 of 82




       26.       In many cases, the MCOs were not aware of many of the auto-approval policies

that eviCore had independently established. Rather, these auto-approvals were often established

by eviCore solely for its own pecuniary benefit. For example, due to its lack of appropriate staffing

and a desire not to pay for overtime work, eviCore (without MCO knowledge or approval)

established “approve as requested” protocols for the first three requests for any course of care. This

policy was introduced over the Labor Day Holiday 2018 and continued for 126 dates when queue

volumes were high until July 22, 2019.

       27.       By entering into these contractual arrangements with MCOs to provide utilization

management and prior authorization services for Medicare Advantage and Medicaid Plans, and

thereby charging MCOs (acting as agents of CMS) for those services, eviCore was obligated to

provide the contracted-for service. The failure to do so, without the MCOs’ knowledge or

approval, violates the False Claims Act.

       28.       Defendant eviCore’s failure to perform its contracted-for utilization management

and prior authorization services cost CMS, the Qui Tam States and its MCOs a significant amount

of money, and in certain cases, also created the opportunity for patient harm.

       29.       A specific example of potential patient harm caused by eviCore’s actions includes

the following:

                 a)     Surgical: for certain Medicare Advantage patients, Dr. Jaimie Clodfelter,

                        D.O., an eviCore Medical Reviewer, told one of the Relators in a telephone

                        call that she is frequently asked to “sign-off” or review surgical requests

                        even though Dr. Clodfelter is not a surgeon and does not have the

                        professional clinical experience necessary to conduct a meaningful review

                        of these requests.




                                                -7-
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 12 of 82




       30.     Additionally, a new practice that eviCore has adopted occurs when an MCO

provides notice that the MCO will terminate eviCore’s services. In such circumstances, eviCore

simply auto-approves everything from that departing MCO to ensure internal cost saving, this

violating the contract with the departing MCO and minimizing the utilization review required by

the Government, all without disclosing such auto-approvals to the departing MCO. An example

of this scheme was an October 30, 2019 e-mail directive from eviCore’s Mary Sue Agostini, who

stated that BlueCross BlueShield of Texas’ (“BCBS TX”) submissions would be approved “as

requested” (i.e., auto-approved without proper clinical review) because “it was decided to not

increase the touches on our end” since the health plan was terminating its contract with eviCore

and management wanted to limit the resources spent handling BCBS TX cases prior to the

termination date.

       31.     Defendant eviCore failed to satisfy its contractual requirements and thus failed to

provide necessary medical review functions for CMS and the Qui Tam States by instituting these

auto-approval policies.

       32.     As a result of its failure to provide any type of medical review on a large number

of the cases that passed before it, Defendant eviCore knowingly provided worthless services of no

value to MCOs who stand in the shoes of CMS and the Qui Tam States, thus causing MCOs to

submit false claims for payment to the Government based on the assertion that eviCore was

complying with the most basic and critical provisions of its subcontract.

       33.     Defendant eviCore thus knowingly failed to provide the medical review services

that it was subcontracted to perform, thereby causing damages to the Government as CMS and the

Qui Tam States were not receiving the benefit of the contracted-for prior authorization and

utilization management services that had been outsourced to MCOs and subcontracted to eviCore.




                                               -8-
          Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 13 of 82




        34.      CMS and the Qui Tam States would not have paid the MCOs for prior authorization

reviews, a key component of the MCOs’ contracts with the Government, if it had known that the

MCOs chosen subcontractor, eviCore, was providing worthless services.

        35.      One measure of damages in this case is the disgorgement of contractual payments

made to Defendant eviCore, as the medical review process that eviCore had fraudulently

implemented was not designed to actually perform the contracted-for services. The “reviews”

eviCore did provide, often times automatic approval of anything put before it, were worthless and

incapable of determining the propriety of the suggested medical care.

        36.      In addition, Jane Doe 1 and Jane Doe 2 bring this action to recover under the anti-

retaliation provisions of the federal False Claims Act, 31 U.S.C. § 3730(h). eviCore took

retaliatory action against Jane Doe 1 and Jane Doe 2 because they refused to engage in unlawful

activity that would have violated state and federal law.


II.     JURISDICTION AND VENUE

        37.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1345 and 31 U.S.C. §§ 3730 and 3732(a). The Court has original jurisdiction over the

State law claims pursuant to 31 U.S.C. § 3732(b) because this action is brought under State laws

for the recovery of funds paid by the Qui Tam States and arises from the same transactions or

occurrences brought on behalf of the United States under 31 U.S.C. § 3730.

        38.      This Court has personal jurisdiction over the Defendant because, among other

things, the Defendant transacts business in this judicial district, and engaged in wrongdoing in this

judicial district.




                                                 -9-
          Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 14 of 82




         39.   Venue is proper in this judicial district under 31 U.S.C. § 3732(a) and 28 U.S.C.

§§ 1391(b) and (c). Defendant transacts business within this judicial district, and acts proscribed

by 31 U.S.C. § 3729 occurred in this judicial district.

         40.   Pursuant to 31 U.S.C. § 3730(b)(2), along with its submission of the original

complaint in this matter, SW Challenger prepared and has served on the Attorney General of the

United States, the United States Attorney for the Southern District of New York, and the Attorneys

General of the Qui Tam States written disclosures of all material evidence and information

currently in its possession.

         41.   This action is not based upon prior public disclosure of allegations or transactions

in a federal criminal, civil, or administrative hearing, in which the government or its agent is a

party.   Nor have Relators’ allegations or transactions herein been publicly disclosed in a

congressional, Government Accountability Office, or other federal report, hearing, audit, or

investigation; or in news media; or in any other form as the term “publicly disclosed” is defined in

31 U.S.C. § 3730(e)(4)(A).

         42.   To the extent there has been a public disclosure unknown to Relators of any of the

allegations herein, Relators are the original source of those allegations within the meaning of 31

U.S.C. § 3730(e)(4)(B).


III.     PARTIES

         A.    Plaintiffs

         43.   Relator SW Challenger, a Delaware limited liability company, brings this action on

behalf of itself, the United States of America and the Qui Tam States. Its principal place of

business is c/o Seeger Weiss LLP, 55 Challenger Road, Ridgefield Park, NJ 07660. Among the

members of SW Challenger are current and former eviCore employees (referred to herein



                                               - 10 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 15 of 82




collectively as “Relators” and individually as “Relator #1” and “Relator #2”) with personal

knowledge of the fraudulent scheme alleged in this Complaint. The Relators possess personal

knowledge and experience regarding eviCore’s “auto-approve” activities, including personal

contact with the employees and executives of eviCore who have planned, initiated and directed the

violations of law alleged herein. The personal knowledge of SW Challenger is not distinct from

that of the Relators.

       44.     Relators #1 and #2 (also referred to as Jane Doe 1 and Jane Doe 2 for purposes of

their personal retaliation claims raised in this Second Amended Complaint) are/were employed by

eviCore as Clinical Reviewers, whose primary job responsibilities include reviewing physical

therapy and occupational therapy treatment requests in the prior authorization context.

       45.     Jane Doe 1 and Jane Doe 2 were wrongfully retaliated against by eviCore after

urging reforms to prevent eviCore from engaging in the unlawful activities that resulted in the

illegal approval of medical services. Prior to filing this Complaint, Jane Doe 1 and Jane Doe 2

brought allegations of the wrongdoing described in this Complaint (i.e., those relating to eviCore’s

auto-approval scheme) to the attention of eviCore’s executives and warned them that eviCore’s

failure to correct the auto-approval policies constituted fraudulent conduct.

       46.     Jane Doe 1 and Jane Doe 2 reasonably believed that eviCore’s knowing failure to

perform a full medical review of all treatment requests intentionally induced the Government to

pay claims under false pretenses.

       47.     eviCore retaliated and discriminated against Jane Doe 1 and Jane Doe 2 because of

their protected conduct under the FCA.




                                               - 11 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 16 of 82




        48.    Relators’ personal knowledge of Defendants’ illegal conduct is supported by their

own personal investigation undertaken to further develop and substantiate the allegations set forth

in this Complaint.

        49.    Plaintiff, the United States of America, acting through the Department of Health

and Human Services (“HHS”), and its Centers for Medicare and Medicaid Services, administers

the Health Insurance Program for the Aged and Disabled established by Title XVIII of the Social

Security Act, 42 U.S.C. §§ 1395, et seq. (“Medicare”), which includes the Medicare Advantage

component that is the subject of this lawsuit.

        50.    Plaintiffs Qui Tam States participate in the Medicaid program and have State False

Claims Acts which permit private persons, such as Relators, to sue on their behalf to recover for

false and fraudulent claims submitted for payment by Medicaid programs and/or other government

healthcare programs.

        B.     Defendant eviCore

        51.    Defendant eviCore is a Tennessee limited liability company with its principal place

of business located at 400 Buckwalter Place Boulevard, Bluffton, South Carolina 29910.

        52.    eviCore is a direct successor to CareCore National (“CareCore”).          In 2014,

CareCore merged with MedSolutions, Inc., and the resulting entity rebranded itself as eviCore in

2015.

        53.    Between 2007 and 2013, CareCore engaged in Medicaid and Medicare fraud on a

national scale, in which, as the Department of Justice reported, CareCore “blindly approved

hundreds of thousands of medical procedures over a period of many years, leaving Medicare and




                                                 - 12 -
          Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 17 of 82




Medicaid to foot the bill.”2 From 2007 to 2013, CareCore improperly authorized over 200,000

outpatient diagnostic procedures, and, in 2017, paid a $54 million settlement based on that conduct.

At least half of eviCore’s current executive leadership team, including eviCore’s Chief Executive

Officer, were also in management positions at CareCore during the period 2007 to 2013.

        54.      As set forth in detail below, eviCore has continued its fraudulent scheme to overbill

government health care programs.

        55.      Like its predecessor CareCore, eviCore contracts with private healthcare insurance

companies to provide prior authorization and utilization management services pertaining to home

health and outpatient services ordered by treating providers for the insurers’ patient-beneficiaries.

        56.      Many of eviCore’s private insurer clients are also carrier contractors under

Medicare Advantage and Medicaid Plans. Thus, eviCore provides prior authorization for services

that are ordered for Medicare Advantage and Medicaid Plans, many of which, as alleged herein,

did not qualify as “covered services,” yet were ultimately paid for by Medicare Advantage and

Medicaid Plans.

        57.      MCOs contracted, directly or indirectly, with eviCore.

        58.      MCOs delegated to eviCore the duty to make prior authorization decisions on home

health and outpatient services, certain of which eviCore and MCOs knew would result in

payment/reimbursement by Medicare Advantage and Medicaid Plans for those services that were

approved for beneficiaries.




2
 Acting U.S. Attorney Announces $54 Million Settlement of Civil Fraud Lawsuit Against Benefits Management
Company for Improper Authorization Of Medical Procedures, (2017), https://www.justice.gov/usao-sdny/pr/acting-
us-attorney-announces-54-million-settlement-civil-fraud-lawsuit-against-benefits.


                                                    - 13 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 18 of 82




IV.     LEGAL AND REGULATORY FRAMEWORK

        A.      The False Claims Act

        59.     The False Claims Act, 31 U.S.C. § 3729, as amended, provides:

                (a)     Liability for certain acts –

                        (1) In general – Subject to paragraph (2), any person who –

                                (A) knowingly presents, or causes to be presented, a
                        false or fraudulent claim for payment or approval; [or]

                               (B) knowingly makes, uses, or causes to be made or
                        used, a false record or statement material to a false or
                        fraudulent claim;

                                                * * *

                is liable to the United States Government for a civil penalty of not
                less than $5,000 and not more than $10,000, as adjusted by the
                Federal Civil Penalties Inflation Adjustment Act of 1990 (28 U.S.C.
                2461 note; Public Law 104-410), plus 3 times the amount of
                damages which the Government sustains because of the act of that
                person.

31 U.S.C. § 3729(a)(l).

        60.     “Knowingly” is defined by the False Claims Act as “mean[ing] that a person, with

respect to information—(i) has actual knowledge of the information; (ii) acts in deliberate

ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the truth or

falsity of the information….” 31 U.S.C. § 3729(b)(1)(A).

        61.     Given its remedial purposes, the False Claims Act is interpreted broadly, and is

“intended to reach all types of fraud, without qualification, that might result in financial loss to the

Government.” United States v. Neifert-White Co., 390 U.S. 228, 232 (1968).

        62.     The False Claims Act empowers a private person having information regarding a

false or fraudulent claim against the Government to bring an action on the Government’s behalf

and to share in any recovery. 31 U.S.C. § 3730. The complaint must be filed under seal without



                                                 - 14 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 19 of 82




service on the defendant. Id. The complaint remains under seal to give the Government an

opportunity to conduct an investigation into the allegations and to determine whether to join the

action. Id.

       63.     Pursuant to the federal False Claims Act, and its state law counterparts, the Relators

seek to recover, on behalf of the United States and the Qui Tam States, damages and civil penalties

arising from the submission of false or fraudulent claims supported by false or misleading

statements that Defendant caused to be submitted for payments, and that Defendant knew or should

have known were going to be paid ultimately by government healthcare programs, including

Medicare Advantage and Medicaid Plans.

       B.      Medicare Advantage

       64.     Title XVIII of the Social Security Act, 42 U.S.C. § 1395, et seq., establishes the

federal Medicare health insurance program for the elderly and disabled. Medicare operates by

authorizing payments for inpatient and outpatient healthcare services to “providers,” such as

hospitals, skilled nursing facilities, outpatient rehabilitation facilities, and home health agencies.

42 U.S.C. §§ 1395cc(a), 1395x(u).

       65.     CMS administers Medicare on behalf of the Secretary.

       66.     For all services and items, Medicare coverage is limited to services that are

medically “reasonable and necessary.” 42 U.S.C. § 1395y(a)(1).

       67.     Under the Medicare Part C Program, known as Medicare Advantage, the federal

agency that administers the Medicare program — CMS — contracts with private health-insurance

companies (known as MCOs), such as WellCare, Passport, BCBS, HCSC, HAMP, and Moda

Health, that operate health-insurance plans (known as “Medicare Advantage Plans”) that cover

Medicare beneficiaries.




                                                - 15 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 20 of 82




       68.     Pursuant to Section 1874A of the Social Security Act, Medicare may contract with

eligible entities, including MCOs, to perform certain functions or parts of those functions (or, to

the extent provided in a contract, to secure performance thereof by other entities), see 42 U.S.C. §

1395kk-1(a), such as payment functions (including the function of developing local coverage

determinations, as defined in section 1395ff(f)(2)(B)), provider services functions, and functions

relating to services furnished to individuals entitled to benefits under Medicare. 42 U.S.C. §

1395kk-1(a)(4).

       69.     Carrier contractors, including MCOs, are obligated to perform functions under the

Medicare Integrity Program, 42 U.S.C. § 1395kk-1(a), which include any or all program integrity

functions described in 42 C.F.R. § 421.304, which include “(a) [c]onducting medical reviews,

utilization reviews, and reviews of potential fraud related to activities of providers of services…”

and “(b) [a]uditing, settling and determining cost report payments for providers of services, or

other individuals or entities. . . as necessary to help ensure proper Medicare payment.” See also

42 C.F.R. § 421.200 (specifying carrier contractor functions).

       70.     Carrier contractors are required to “identify and verify potential errors to produce

the greatest protection to the Medicare program.” Medicare Program Integrity Manual § 2.1B.

       71.     In addition, carrier contractors, including MCOs, are “responsible for deterring and

detecting fraud and abuse.” Centers for Medicare and Medicaid Services Medicare Administrative

Contractor Statement of Work § C.5.13.

       C.      Medicaid

       72.     The Medicaid Program, as enacted by Title XIX of the Social Security Act of 1965,

42 U.S.C. § 1396, et seq., is a joint federal-state program that provides health care benefits for

certain groups, primarily indigent and disabled individuals.




                                               - 16 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 21 of 82




       73.       This cooperative federal-state Medicaid program directs federal funding to

participating states to provide medical assistance to “families with dependent children and of aged,

blind and disabled individuals, whose income and resources are insufficient to meet the costs of

necessary medical services.” 42 U.S.C. § 1396-1 (emphasis added).

       74.       The federal portion of each state’s Medicaid payments, known as the Federal

Medical Assistance Percentage (“FMAP”), is based on a state’s per capita income compared to the

national average. 42 U.S.C. § 1396d(b).

       75.       The Medicaid statute requires each participating state to implement and administer

a state plan for medical assistance services which contains certain specified minimum criteria for

coverage and payment of claims. 42 U.S.C. §§ 1396, 1396a(a)(10).

       76.       To prevent Medicaid from paying for unnecessary services, 42 U.S.C.

§ 1396a(a)(30)(A) requires states to maintain “methods and procedures” to “safeguard against

unnecessary utilization” of Medicaid care and services.

       77.       Although the standard of “medical necessity” is not explicitly denoted in the

Medicaid Act, it has become a judicially accepted component of the federal legislative scheme.

See, e.g., Beal v. Doe, 432 U.S. 438, 444 (1977).

       78.       It is consistent with Medicaid objectives “for a State to refuse to fund unnecessary

– though perhaps desirable – medical services.” Beal, 432 U.S. at 444-45 (emphasis in original).

       79.       Each state can limit Medicaid services, if it chooses, to meet a state-created

definition of medical necessity. See 42 C.F.R. § 440.230(d) (“The [Medicaid] agency may place

appropriate limits on a service based on such criteria as medical necessity or on utilization control

procedures.”).




                                                - 17 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 22 of 82




       80.     Many states have further defined medical necessity related to coverage under

Medicaid by state statute, code or other regulatory provision.

       81.     Further, state Medicaid agencies are required to perform audits to implement a

Statewide surveillance and utilization control program:

               The Medicaid agency must implement a statewide surveillance and
               utilization control program that—

               (a) Safeguards against unnecessary or inappropriate use of Medicaid
               services and against excess payments;

               (b) Assesses the quality of those services;

               (c) Provides for the control of the utilization of all services provided
               under the plan in accordance with subpart B of this part; and

               (d) Provides for the control of the utilization of inpatient services in
               accordance with subparts C through I of this part.

42 C.F.R. § 456.3.

       82.     As with Medicare, state Medicaid agencies can delegate their duties to private

insurance carrier contractors, including MCOs, with which they also contract to administer health

plans under state Medicaid managed care programs. See 42 C.F.R. § 434.6. Those delegated

duties may include the determination as to whether services requested by a provider are medically

necessary and appropriate.

       83.     In addition to the above, the Qui Tam States have enacted state Medicaid laws or

regulations governing, among other things, medical necessity, program quality assurance/auditing

functions of carrier contractors, and subcontractor requirements. These include:

               a. Alaska:

                     i. ALASKA STAT. § 21.07.250(18) (medical necessity);

                     ii. ALASKA STAT. § 21.07.020 (required contract provisions for managed care
                         plans).

               b. California:


                                                - 18 -
Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 23 of 82




        i.         California Title 22 CALIFORNIA CODE     OF   REGULATIONS (CCR) Section
                   51303 (medical necessity)

       ii.         Title 22 CCR 53904 (contracting).

    c. Connecticut:

        i.         CONN. GEN. STAT. § 17b-259b (medical necessity);

       ii.         Conn. Gen. Stat. § 17b-28b (contracting);

      iii.         CONN. GEN. STAT. § 17b-267 (quality assurance/auditing).

    d. Florida:

        i.         FLA. ADMIN. CODE ANN. r. 59G-1.010(166) (medical necessity);

       ii.         FLA. ADMIN. CODE ANN. r. 59G-8.100(9) (quality assurance/auditing); and

      iii.         FLA. ADMIN. CODE ANN. r. 59G-8.100(2)(c), Fla. Admin. Code Ann. r. 59G-
                   8.100(13) (subcontractor requirements).

    e. Illinois:

       i.          215 ILL. COMP. STAT. 105/2; ILL. ADMIN. CODE, tit. 89, § 140.2 (medical
                   necessity); and

      ii.          215 ILL. COMP. STAT. 134/80 (quality assurance/auditing).

    f. Louisiana:

        i.         LA. ADMIN. CODE tit. 50, pt. I, § 1101 (medical necessity definition and
                   criteria);

       ii.         LA. REV. STAT. ANN. §§ 40:2211, 40:2221 (contracting); and

      iii.         LA. ADMIN. CODE tit. 50, pt. I, § 3305 (contracting and utilization
                   management).

    g. Michigan:

              i.    MICH. COMP. LAWS ANN. § 400.111a (medical necessity);

             ii.    MICH. COMP. LAWS ANN. § 333.26368.III.A.12 (quality assurance/
                    auditing as to subcontractors’ arrangements with Medicaid managed care
                    companies); and

            iii.    MICH. COMP. LAWS ANN. § 333.26368.IV.H (ability to subcontract
                    duties).


                                          - 19 -
Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 24 of 82




    h. Montana:

            i.     MONT. CODE. ANN. § 53-6-101(9) (necessary medical services); MONT.
                   ADMIN. R. 37.82.102(18) (medically necessary defined); and

            ii.    MONT. CODE ANN. § 53-6-705(8) (quality assurance required of managed
                   care entity); MONT. ADMIN. R. 37.85.410 (designated review organization
                   to determine medical necessity); MONT. ADMIN. R. 37.85.414(3)
                   (designated review organization to perform quality control).

    i. New Jersey:

           i.      N.J. STAT. ANN. § 30:4D-5 (medical necessity);

       ii.         N.J. STAT. ANN. § 30:4D-12; and Contract Template between NJ
                   Department of Human Services and Medicaid Contractor, at p. 48,
                   http://www.nj.gov/humanservices/dmahs/info/resources/care/hmo-
                   contract.pdf. (quality assurance/auditing); and

      iii.         N.J. STAT. ANN. § 30:4D-7(p), (q), (r); N.J. STAT. ANN. § 30:4D-7b - 7c;
                   N.J. STAT. ANN. § 30:4D-8; N.J. STAT. ANN. § 30:4D-9 (ability to
                   subcontract duties).

    j. New Mexico:

      i.           N.M. STAT. ANN. § 27-2-12.6 (medically necessary services); N.M.
                   ADMIN. CODE tit. 8, § 300.1.9 (medically necessary) N.M. ADMIN. CODE
                   tit. 8, § 301.5.9 (insuring recipients receive only necessary services);

     ii.          N.M. ADMIN. CODE tit. 8, § 302.5 (quality control, prior authorization and
                  utilization review); and

    iii.          N.M. ADMIN. CODE tit. 8, § 300.6.9 (administration through contractors);
                  and

    iv.           N.M. ADMIN. CODE tit. 8, § 302.2.10(E) (contractors).

    k. New York:

       i.         N.Y. SOC. SERV. LAW § 365-a (medical necessity);

      ii.         N.Y. SOC. SERV. LAW § 364-j(8), N.Y. COMP. CODES R. & REGS. tit. 10, §
                  98-1.12 (quality assurance/auditing); and

     iii.         N.Y. COMP. CODES R. & REGS. tit. 10 § 98-1.11 (subcontractor
                  requirements).

    l. North Carolina:



                                         - 20 -
        Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 25 of 82




                 i.   N.C. GEN. STAT. § 108A-55(a) (necessary medical care); N.C. GEN. STAT.
                      § 108C-7 (medical necessity criteria); N.C. ADMIN. CODE tit. 10A, r.
                      22F.0104; and

                ii.   N.C. ADMIN. CODE tit. 10A, r. 22A.0101 (fiscal agents under contract are
                      required to conduct utilization reviews).

              m. Oklahoma:

                 i.   OKLA. STAT. tit. 56, § 1002(7) (necessary medical services); OKLA. STAT.
                      tit. 56, § 1011.2 (medically necessary services); OKLA. ADMIN. CODE
                      § 317:30-3-1(f) (medical necessity standards); and

                ii.   OKLA. STAT. tit. 56, § 1010.3 (contracting for claims administration).

              n. Tennessee:

                i.    TENN. CODE ANN. § 71-5-144 (medical necessity);

               ii.    TENN. CODE ANN. § 71-5-130 (quality assurance/auditing and the authority
                      to subcontract);

              o. Texas:

                 i.   1 TEX. ADMIN. CODE § 353.2(57) (defining medical necessity);

                ii.   TEX. GOV’T CODE ANN. §§ 533.002, 533.005 (contracting); and

               iii.   1 TEX. ADMIN. CODE § 353.417 (managed care quality assessment
                      required).

              p. Washington:

                i.     WASH. REV. CODE § 74.09.010 (10) (necessary medical services); WASH.
                       ADMIN. CODE § 182-500-0085 (prior authorization requirement based
                       upon medical necessity); and

               ii.     WASH. ADMIN. CODE § 182-538-063 (subcontracting).

V.     EVICORE’S FRAUDULENT CONDUCT

       A.     Background on eviCore’s Operations and Participation in
              Government Healthcare Programs

       84.    eviCore marketed, sold, and performed, and continues to market, sell, and perform,

utilization management services to determine whether services that are covered and paid for by



                                             - 21 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 26 of 82




various government health insurance programs, including Medicare Advantage and Medicaid

Plans, are medically reasonable and necessary.

       85.     eviCore specifically contracts with third-party insurance companies, such as

WellCare, to perform utilization management services by providing reimbursement determinations

for services ordered by physicians and allied health professionals for hundreds of thousands of

covered lives, including Medicare Advantage and Medicaid Plans.

       86.     eviCore’s Clinical Reviewers are trained in the use of utilization review criteria and

rules provided to eviCore by MCOs (sometimes also referred to as the “Administrative

Algorithm,” an internal eviCore document that summarizes eviCore’s interpretation of MCO rules)

to assess and to screen requests for prior authorization of evaluation and treatment procedures,

which requests may have been processed previously by clerical intake department staff to collect

demographic data. Clinical Reviewers consider the needs of individual patients and characteristics

of the local delivery system when applying the clinical criteria. eviCore’s Clinical Reviewers have

the authority to certify (i.e., approve) requests when the clinical information provided is consistent

with the utilization review criteria and standards of practice.

       87.     The various schemes described herein, under which eviCore provided prior

authorization for services in certain cases with no review at all, not only violated eviCore’s own

internal policies and procedures, but, more importantly, resulted in the submission of false claims

for payment of services as eviCore was providing worthless services of no value as a subcontractor

on a Government-contract.

       B.      eviCore’s Scheme – In Detail

               1.      Proper Prior Authorization Approvals and Denials

       88.     If (1) a treating provider decides that a patient requires services and (2) that patient

is a beneficiary of Medicare Advantage or a Medicaid Plan that contracts with an MCO that in turn


                                                - 22 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 27 of 82




contracts with eviCore, then the provider or his/her office must communicate with eviCore to

obtain prior authorization for the service in order to ensure that the costs of the services will be

covered by Medicare Advantage or a Medicaid Plan.

        89.     This communication can be accomplished by telephoning eviCore, faxing eviCore,

or using eviCore’s website. Regardless of which method the provider pursues, the information is

entered into one of two request management systems maintained by eviCore, called “Image One”

and “ISAAC.” The Image One system prompts users – eviCore intake personnel, eviCore Clinical

Reviewers, or the providers themselves – to provide some of the points of demographic and clinical

information necessary for eviCore to make reimbursement determinations. The requests are

entered into Image One or the alternative system, ISAAC, depending on the nature of the request

(i.e., physical therapy, cardiology, radiology, etc.).

        90.     In addition to “Image One,” eviCore employs a data analytics system called

“CorePath” to manage such requests. CorePath was created to automate prior authorization

requests for a wide variety of populations, conditions and diagnoses.

        91.     This automation is not based on valid and reliable clinical information and

evidence-based clinical guidelines, but rather on criteria that do not meaningfully determine the

proper need and scope for services, such as the number of visits at issue.

        92.     CorePath was designed to rely on insufficient clinical information in an effort to

auto-approve prior authorizations regardless of scope or necessity.

        93.     The Image One system contains a “journal” field, which tracks the lifetime of the

request in narrative form. In the context of cases “in auto-approval status,” Clinical Reviewers are

required to enter information into the journal explaining their approval, that either (i) does not

meaningfully analyze whether the request is properly reimbursable, or (ii) is itself fraudulent.




                                                 - 23 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 28 of 82




       94.        When a provider uses the eviCore website to make a request, the provider

himself/herself enters clinical information directly into CorePath.

       95.        When a prior authorization request comes in by telephone or fax and contains the

information necessary to “build” the request in the CorePath system, the request is routed to intake

department personnel. The intake department personnel, who are non-clinical clerks, use the

information provided to “build” the request in the CorePath system in order to enable the system

to generate a prior authorization decision.

       96.        When a prior authorization request comes in by telephone or fax and does not

contain the information necessary to “build” the request in the CorePath system, the request is

routed to Clinical Reviewers.

       97.        Under eviCore’s legal and contractual obligations, after a request for a service for

a beneficiary of Medicare or Medicaid is “built” in CorePath and/or Image One and/or ISAAC,

eviCore Clinical Reviewers are supposed to review the request to determine whether the service is

medically necessary before prior authorization will be approved. If the clinical information that

was entered into Image One/ISAAC is insufficient for making such a determination, then Clinical

Reviewers are supposed to place the case on hold and request additional information necessary for

their decision.

       98.        Instead of providing a meaningful review in all such cases, however, eviCore has

devised a variety of interlocking schemes designed to ensure fast TAT, high rates of approval for

requests (including 100% approvals for certain types of requests), and low costs of review to

eviCore – by sacrificing a proper review entirely in many categories of cases.

                  2.     Directives to Manually Auto-Approve

       99.        One fraudulent method by which eviCore reduces the time and money spent on its

review responsibilities is to direct Clinical Reviewers to ignore acceptable standards of clinical


                                                 - 24 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 29 of 82




practice, evidence-based decision making, and their own clinical judgment, and to instead simply

“auto-approve” all requests relating to certain providers, therapies, and populations.

       100.     Clinical Reviewers follow and implement these “auto-approve” directives by

simply approving whatever services a provider requests, without making an independent

determination on whether those services are medically necessary or reasonable.

       101.     These directives are relayed from eviCore management to Clinical Reviewers

through training materials, emails, and conference calls.

       102.     For example, on October 27, 2017, Relators were forwarded e-mail instructions

from eviCore’s David Baird, Senior Vice President of Program Operations, and Dr. Robert

Westergan, Chief Medical Director, directing auto-approval for BCBS TX. Senior leadership at

eviCore demanded that pediatric treatment requests be auto-approved due to “provider noise.” At

the time of this email, BCBS TX expected full medical necessity review of requests. However,

because eviCore was receiving complaints from providers, eviCore initiated auto-approvals

without MCO approval.

       103.     Approximately one month after this e-mail, one of the Relators attended a meeting

in Waco, Texas, along with Vycki Rupakus (an eviCore provider relations representative) and Ann

Jones, Vice President at BCBS TX (appearing via conference call). At that meeting, it was agreed

that pediatric developmental requests would be auto-approved for a six-month period to mollify

providers.    Thereafter, requests would move back to traditional medical necessity review.

However, eviCore never re-implemented full medical necessity review.

       104.     In many cases, directives to “auto-approve” certain categories of requests

originated from eviCore management. eviCore is motivated to employ auto-approval procedures




                                               - 25 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 30 of 82




for a variety of reasons, including handling high volumes of requests, staff shortages, and tight

TATs, and increased profits.

       105.    As an example of auto-approvals done without the MCOs’ knowledge or consent,

in an internal eviCore document titled “Auto-Approvals (IO-CDP) 6-1-20,” the document states

“Approvals by QPID-sPA-PI-UPADS are not health plan directed approvals. These are

approvals based on survey responses and other data collected by the system.” (Emphasis in

original). The same notation was located in another internal eviCore document titled “Auto-

Approvals (ISAAC) 5-11-20.”

       106.    Upon information and belief, eviCore’s contracts with insurers include key timing

provisions that require eviCore to approve, partially approve, or deny provider requests within a

limited time-period or pay a penalty for the late response.

       107.    Auto-approval also keeps review costs down by enabling eviCore to assign Clinical

Reviewers to review cases outside of their scope of practice and licensure. Because cases “in auto-

approval status” are to be approved regardless of need, eviCore is able to assign Clinical Reviewers

to approve cases in fields in which they lack experience, knowledge, and licensure, making

eviCore’s staff more flexible.

       108.    For example, on March 23, 2018, when eviCore was “short staffed on the

[occupational therapy] side,” Marysue Agostini, Manager of MusculoSkeletal (“MSK”)

Specialized Therapy, opened review of auto-approve occupational therapy requests to all pediatric

physical therapy Clinical Reviewers. It is only the auto-approval system that makes it possible for

eviCore to reassign staff in this way – the review eviCore would otherwise employ would require

special training and knowledge that auto-approval schemes do not require.




                                               - 26 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 31 of 82




       109.    Reinforcing that “auto-approval” relieves the Clinical Reviewer of performing a

meaningful review, in an October 28, 2017 email, Agostini noted: “[A]ny Passport cases with a

start date of 11/1/17 or later requires medical necessity review. A start date of 10/31/17 or before

remains auto approval.”

       110.    Defendant eviCore has actual knowledge not only of the fact that its auto-approve

scheme in general does not comply with statutory requirements, but also of many discrete

examples where its “auto-approve” scheme led to inappropriate authorizations of services.

       111.    Agostini, in a November 8, 2017 email, herself described categories of cases that

Clinical Reviewers “are auto approving that ask for significantly more visits than we would

approve,” and requested a set of “examples of egregious requests” to use in an upcoming meeting.

Agostini specifically referenced in this email a case in which a Clinical Reviewer had “to auto

approve 200 visits for an ankle sprain last week.”

       112.    Furthermore, eviCore’s auto-approval rubber-stamp had a large scope beyond just

physical therapy services, including but not limited to the auto-approval of certain joint surgery,

radiation therapy, sleep therapy, radiology services, cardiology procedures, interventional pain

procedures, and laboratory management. Indeed, internal eviCore documents, such as its nurse

reviewer job aid for the ISAAC platform, outline all of the various health plans, lines of business

and procedures/disciplines that are auto-approved, both with and without the knowledge of the

health plan.

               3.      CorePath and Image One

       113.    eviCore has also implemented artificial intelligence systems to further streamline

the fraudulent auto-approve process.

       114.    The auto-approval scheme discussed above is less efficient than it might be:

Although the scheme prevents Clinical Reviewers from approving, partially approving, or denying


                                               - 27 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 32 of 82




cases based upon an independent determination of need, the scheme still requires a de minimis

level of involvement from Clinical Reviewers, who must identify the request as involving a

category “in auto-approval status,” and then manually approve the request. The necessity of this

human input makes it difficult for eviCore to scale up its review process and increase its

geographical coverage range, number of covered lives, and market share.

       115.    To respond to this need, eviCore designed its data analytics system, CorePath. By

empowering this automated system to determine whether to authorize a requested service, eviCore

saves itself significant costs, avoids the risk of TAT penalties, and makes its utilization

management services “scalable” – by sacrificing the meaningful review it is obligated to perform.

       116.    In a phone call on September 14, 2017, Bruce Brownstein, eviCore’s MSK Product

Advisor, advised certain pediatric Clinical Reviewers that eviCore’s expansion into new business

lines would increase the number of requests submitted to eviCore to a point where it would be

impossible for Clinical Reviewers making determinations to keep up with the greater volume.

Brownstein further advised that he was working on a CorePath AI process specific to pediatric

occupational and physical therapy, which would automatically approve the first and second such

requests from a provider without any clinical review. The first provider request in this context

would be automatically approved. To design criteria to enable the AI to handle the second request

from a provider in this context, Brownstein sought, and received, assistance from certain pediatric

Clinical Reviewers.

       117.    In an October 26, 2017 email, Rocco Labbadia, eviCore Vice President for Clinical

Content and Integration, circulated a document describing the CorePath system. This document

stated that CorePath would require providers to respond only to a “limited set of clinical questions”

during the request for care, and explained CorePath’s main goals: “[i]t is a primary intention of




                                               - 28 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 33 of 82




CorePath to resolve a high majority of episodes of care without requiring any practitioner review

or additional clinical information outside of the pathways” (emphasis added). CorePath would

avoid practitioner review by mechanically approving services requests on its own.

       118.    In a phone call on September 15, 2018, Labbadia represented that Brownstein’s

automated process for pediatric therapy requests was designed with the goal of making eviCore’s

utilization review “scalable,” i.e., to enable eviCore to pursue more business lines and secure a

greater market share. Labbadia stated that pediatric therapy requests had been targeted by this

program because of the longer review time associated with such requests.

       119.    Even in those cases where the CorePath AI does not independently make the final

decision as to authorizing a requested treatment, the Image One software still restricts the ability

of Clinical Reviewers to conduct a meaningful review by, e.g., making it technically impossible

for the Clinical Reviewer to deny, or partially deny, certain categories of requests.

       120.    For example, on September 6, 2017, Agostini notified the review team that she had

identified a logic problem in the Image One system that needed to be addressed: With regard to

WellCare Florida Medicaid cases, which were subject to an “auto-approve” directive at the time,

“the system should be preventing us from making adverse determinations,” i.e., denials,

“[h]owever, this is not happening.”

       121.    Similarly, in a March 7, 2018 email implementing a different review process for

certain categories of WellCare cases that had been subject to auto-approval, Agostini noted that

the change “will require an IT update as the system does not allow for these cases to be denied.”

       122.    As of March 2019, eviCore has implemented CorePath logic processes to

automatically authorize requests from healthcare providers including Affinity, Blue Cross Blue

Shield, Passport, and WellCare, across states including, at least, Arkansas, Connecticut, Illinois,




                                               - 29 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 34 of 82




Kentucky, Louisiana, Maine, Missouri, Mississippi, New Mexico, New York, North Carolina,

Oklahoma, South Carolina, Tennessee, and Texas.

       123.    The CorePath scheme continues to evolve. Weekly meeting minutes from a July

23, 2019 team meeting demonstrate that eviCore’s senior leadership made adjustments to CorePath

to include auto-approving visits for every second request during a time of high queue volume

without any clinical review.

       C.      eviCore’s Attempts to Whitewash its Auto-Approval Schemes

       124.    In early February 2019, eviCore began a process of whitewashing its internal

review materials to remove or obfuscate references to automatic approval. At every stage of this

process, however, eviCore made it clear to Clinical Reviewers that the replacement of the “auto-

approve” language with euphemisms was not intended as a substantive change to the auto-approve

process, which eviCore directed its Clinical Reviewers to continue.

       125.    On February 22, 2019, Agostini emailed a small group of Clinical Reviewer

supervisors, advising them that “we need to update our resources and remove any language of

‘auto-approval,’” and providing substitute language, such as “approve as requested,” and

“approve up to the benefit limit” with which to update the Administrative Algorithm and Health

Plan Guide, two documents Clinical Reviewers rely upon in evaluating prior authorization

requests. (Emphasis added).

       126.    However, after these changes to the administrative algorithm and other job aids

were implemented, on March 1, 2019, an announcement to reviewers stated that these updates to

the Administrative Algorithm and Health Plan Guide were “minor updates to language that don’t

affect algorithm.”

       127.    eviCore’s whitewashing of its prolific use of auto-approvals is notably illustrated

in the case of the Texas Medicaid program. During a WebEx meeting held on Oct 3, 2019 for a


                                              - 30 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 35 of 82




Texas Fair Hearing involving Health Care Service Corporation (BlueCross Blue Shield of Texas),

Texas Medicaid officials and eviCore personnel, eviCore’s Margaret Coutts misrepresented to

HCSC/BCBS TX and Texas Medicaid personnel that a review decision granting full approval

(made because of eviCore’s auto-approval policy) was based on an appropriate medical necessity

review. Ms. Coutts did not disclose to HCSC and Texas Medicaid personnel that eviCore was

auto-approving PT/OT treatment requests and instead said that a particular decision was reviewed

for medical necessity (when in fact it was not).

        128.      In a subsequent telephone conversation, Ms. Coutts spoke with one of the Relators.

In that conversation, Ms. Coutts asked the Realtor to help her craft a plausible medical necessity

explanation for the auto-approval review decision she had discussed with Texas Medicaid.

Essentially, after lying to Texas Medicaid officials, eviCore’s Coutts wanted Relator’s assistance

to help medically justify an auto-approval which was never subject to proper clinical review in the

first instance.

        D.        eviCore’s Fraudulent Scheme Caused the Submission of False Claims
                  and Loss to Federal and State Governments

        129.      Once a case has been approved by eviCore, the member receives the outpatient or

home health service at the facility, the facility submits the bill to the payor, and the payor pays for

the service. In the case of Medicare Advantage and Medicaid Plans, the Government ultimately

pays for the service.

        130.      Accordingly, the vast majority of services that resulted from eviCore’s scheme

were approved for payment, performed, and reimbursed, despite the fact that none of the auto-

approved cases had been properly qualified as medically reasonable and necessary, as is required

for government reimbursement.




                                                - 31 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 36 of 82




        131.   As a result of eviCore’s scheme, CMS and the Qui Tam States paid MCOs and their

subcontractor, eviCore, millions of dollars to perform prior authorization reviews which either

never happened or were undertaken in a sub-standard, worthless fashion.

        132.   By virtue of the false or fraudulent claims for payment for worthless services that

Defendant knowingly submitted or caused to be presented to the Government, the United States

and the Qui Tam States have suffered actual damages and are entitled to recover treble damages

plus a civil monetary penalty for each false claim.

        133.   As a result of eviCore’s fraudulent conduct, CMS and the Qui Tam States have

been paying and continue to pay millions of dollars annually for worthless medical review services

which were and are not medically appropriate. At the very least, Defendant eviCore should be

disgorged of the Government payments it has fraudulently received through its sub-contracts with

MCOs.

        E.     Jane Doe 1’s and Jane Doe 2’s attempts to investigate and reform
               eviCore

        134.   Jane Doe 1 and Jane Doe 2 learned that eviCore was auto-approving medical

services, despite its obligations to perform a full medical review to determine the appropriate care.

They reasonably believed that eviCore was not complying with state and federal law and undertook

to investigate and implement change within eviCore.

        135.   In response to Jane Doe 1’s and Jane Doe 2’s efforts to reform eviCore, Jane Doe

1 and Jane Doe 2 were retaliated against and, ultimately, forced to resign. Their working

conditions become so intolerable that any reasonable person in the employees’ position would

have felt compelled to resign.

        136.   Indeed, a member of the Clinical Review Team confirmed on September 26, 2019

that eviCore clinical reviewers were being targeted by management as a result of voicing their



                                               - 32 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 37 of 82




concerns about the CorePath clinical review system and auto-approval schemes, stating “[it is] like

Marshall Law…don’t speak up, don’t make a noise, otherwise you’ll get targeted [by management]

—it’s extremely concerning!”

       137.    eviCore discriminated against and marginalized Jane Doe 1 and Jane Doe 2 in direct

retaliation for their investigative activities and having come forward to report eviCore’s unlawful

auto-approval schemes.

       138.    eviCore knew that Jane Doe 1 and Jane Doe 2 were engaged in conduct protected

under the FCA.        The FCA’s anti-retaliation provision, 31 U.S.C. § 3730(h), prohibits

discrimination against a person in the terms and conditions of employment because of that person’s

efforts in furtherance of an action under that statute or efforts to stop one or more violations of the

federal False Claims Act. A person retaliated against in violation of this section is entitled to

reinstatement, double the amount of lost back pay, interest on the back pay, and special damages,

including attorney fees and litigation costs.

               1.       Jane Doe 1

       139.    Jane Doe 1 began working for eviCore on July 17, 2017 as a Clinical Reviewer and

was tasked with improving eviCore’s pediatric guidelines for therapy directions. As a part of her

training, Jane Doe 1 was assigned to health plans that were “auto-approvals” in order to familiarize

herself with eviCore’s approval pathway system, Image One.

       140.    As a result of her experience and expertise, Jane Doe 1 was assigned to work on

higher-level projects within her role. For example, her work involved updating and developing

pediatric guidelines, to be approved by the Medical Advisory Board, and health plans to help guide

authorization decisions. By the nature of her role, Jane Doe 1 was in direct contact with the

authorization process at eviCore and was put in a position to critically analyze, develop, and

improve that process.


                                                - 33 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 38 of 82




       141.       In mid-September 2017, Jane Doe 1 worked on a team with Jane Doe 2 to develop

a pediatric pathway for eviCore's new data analytics system, CorePath.

       142.       From October 2017 through January 2018, Jane Doe 1 lead a team of pediatric

reviewers to develop an authorization decision matrix, based on current medical evidence,

literature, and guidelines. This was a high-level project, in which Jane Doe 1 developed pediatric

administrative and clinical algorithms to be implemented into the approval process.

       143.       Jane Doe 1 was also asked to travel to represent eviCore and educate providers

across the country. For example, on October 24, 2017, Jane Doe 1 officially represented eviCore

during paid travel to Orlando, Florida to provide on-site education at United Cerebral Palsy of

Central Florida.

       144.       In January 2018, Jane Doe 1 was selected to join the "Blue Ribbon" Team to update

clinical review job aids and administrative algorithms. She maintained these updates until

approximately January 2020, when Danna Mullins took over the project. It was while working on

this project that Jane Doe 1 discovered the compliance whitewashing and auto-approval

terminology from job aids.

       145.       On February 8, 2019, as part of her effort to reform eviCore, Jane Doe 1 sent an

email to eviCore's Compliance Department in which she reported her legal, professional, and

ethical concerns regarding eviCore's systematic and excessive auto-approvals for treatment

authorizations.

       146.       On February 22, 2019, in response to her email, Jane Doe 1 discovered that

Compliance instructed “auto-approval” language to be removed from job aids, but the clinical

review auto-approve process was not to change. Jane Doe 1 identified this action as corporate

whitewashing.




                                                - 34 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 39 of 82




       147.    On March 13, 2019 and March 15, 2019, Jane Doe 1 participated in two meetings

between eviCore and WellCare senior management, in which she voiced her concerns about

excessive auto-approvals and the patient-harm that is caused by the "all-or-nothing" approach to

auto-approving all initial treatment plans.

       148.    Shortly after she voiced her ethical concerns to eviCore's Compliance Department

and during the March 2019 meetings with WellCare, and rather than expressing gratitude to Jane

Doe 1 for coming forward and seeking to reform eviCore, eviCore management retaliated against

Jane Doe 1 by intentionally targeting her with unreasonable and uncommon productivity

requirements, which in effect guaranteed her exclusion from future merit-based assignments to

high-level projects. Among other things, on March 18, 2019, Jane Doe 1 received a phone call

from her direct manager, Margaret Coutts, who informed her that Mary Mateo instructed that Jane

Doe 1 was no longer allowed to take meeting requests or projects without first checking with her

direct manager.

       149.    From May 2019 to her resignation, Jane Doe 1’s role within eviCore was limited to

only reviewing prior authorizations. During the onset of COVID-19, the workload for reviewing

authorizations was substantially reduced, and a notice was sent out to employees that they were

not expected to reach prior productivity goals. Shortly after receiving this email, however, Jane

Doe 1 received a verbal warning from Margaret Coutts that she had to meet her original

productivity requirement.

       150.    After withstanding this targeted retaliation, harassment, and marginalization

because she pushed back against eviCore’s unlawful auto-approval schemes, Jane Doe 1 was

forced to resign from eviCore on March 20, 2020.

       2.      Jane Doe 2




                                              - 35 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 40 of 82




       151.    Jane Doe 2 began employment with eviCore on November 7, 2016 as a Clinical

Reviewer.

       152.    In mid-September 2017, Jane Doe 2 worked on a team with Jane Doe 1 to develop

a pediatric pathway for eviCore's new data analytics system, CorePath, that would allow eviCore

to scale the clinical review process without hiring additional personnel, specifically by allowing

treatment to be “auto-approved” without the case being touched by a Clinical Reviewer.

       153.    On September 15, 2017, during a call with Rocco Labbadia, Jane Doe 2 voiced her

concern about whether, given the complexity of pediatric decisions, a data analytics system could

effectively make the same evidence-based review decisions that a Clinical Reviewer would make,

as required by law.

       154.    After Jane Doe 2 raised her concerns with eviCore management, she was promptly

removed from meetings with the team, who eventually completed the CorePath system for non-

Clinical Review.

       155.    Rather than expressing gratitude to Jane Doe 2 for coming forward and seeking to

reform eviCore, Jane Doe 2 was passed over for managerial promotions from within the Clinical

Review Team because she had expressed her concern about the creation of CorePath.

       156.    In September 2019, after completing monthly audits of the pediatric PT Clinical

Reviewers, Jane Doe 2 notified audit manager, Pam Govender, and Manager of Clinical Review,

MarySue Agostini, that she believed an audit decision required additional information from the

provider.

       157.    During a September 27, 2019 phone call with Jane Doe 2 and Margaret Coutts,

eviCore's Director of Therapy, Laura Walters-Bietz, reprimanded Jane Doe 2 for “directing care”

by recommending a consultative plan to a provider during a peer-to-peer call.




                                              - 36 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 41 of 82




       158.    The following week after this phone call, Jane Doe 2 was removed from Complex

Case Management and Audit teams and Consultations teams.

       159.    On March 27, 2020, the Clinical Review Team was notified that a new review

process was being implemented, Episodic Authorization/Extended Model.

       160.    On March 29, 2020, Jane Doe 2 reported ethical concerns about the excessive auto-

approvals to eviCore’s Compliance Department, and that she was concerned about her “culpability

in approving care that could be potentially harmful to pediatric and adult patients, fraudulent,

wasteful or abusive to the health care system.”

       161.    In February and March 2020, as described above, the Clinical Review queue

volume decreased dramatically in response to an influx of additional reviewers and the COVID-

19 pandemic. On April 9, 2020, Mary Mateo sent out an email to the MSK Therapies PT/OT/ST

Team, confirming that management would not be implementing the normal productivity

requirements and productivity would not be tracked due to the low volume of treatment requests

due to the COVID-19 pandemic.

       162.    Yet, like Jane Doe 1, Jane Doe 2 received an email from Margaret Coutts containing

a verbal warning about her low productivity, even though productivity expectations were lowered

for the rest of the Clinical Review Team.

       163.    After withstanding this targeted retaliation, harassment, and marginalization

because she pushed back against eviCore’s unlawful auto-approval schemes, Jane Doe 2 was

forced to resign from eviCore on May 26, 2020.

       164.    eviCore’s retaliatory acts were, not coincidentally, taken shortly after Jane Doe 1

and Jane Doe 2 raised their concerns about the illegal conduct. eviCore’s wrongful conduct was




                                              - 37 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 42 of 82




made in direct violation of the False Claims Act’s prohibition against such retaliation. See 31

U.S.C. § 3730(h).

       165.     As a direct and proximate result of this unlawful retaliation, Jane Doe 1 and Jane

Doe 2 have suffered emotional pain and mental anguish, together with serious economic damages.


                                           COUNT I
              Violation of the Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
                 United States of America ex rel. Challenger LLC vs. eviCore

       166.     Relator incorporates herein by reference each and every allegation of the preceding

paragraphs of this Second Amended Complaint as though fully set forth herein.

       167.     As a result of the foregoing conduct, eviCore knowingly presented, or caused to be

presented, false or fraudulent claims for payment, in violation of 31 U.S.C. § 3729(a)(1)(A).

       168.     The claims relevant to this Count include all claims for payment submitted by

MCOs to CMS for the above-referenced prior authorization services that eviCore either never

rendered, or performed in a worthless fashion, which were caused to be submitted by virtue of

eviCore’s scheme directly to CMS.

       169.     Defendant eviCore caused the submission of such false claims for payment through

their client MCOs, knowing that those private entities were agents for CMS, and knowing that

eviCore’s auto-approval prior authorization system violated a key audit function that had been

delegated from CMS to MCOs and then sub-contracted to eviCore.

       170.     All such claims for payment that eviCore caused to be submitted were false because

they were for worthless prior authorization services that were not properly undertaken per the clear

terms of the contract between CMS and the client MCOs.

       171.     eviCore had knowledge of the falsity (as defined by the False Claims Act, 31 U.S.C.

§ 3729(b)(1)(A)) of the MCOs claims’ for payment to the Government because, in its role as



                                               - 38 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 43 of 82




utilization review manager for its insurer clients it had actual and constructive knowledge of the

worthless services it was rendering as a result of its auto-approval process, and because, as

utilization review manager for its insurer clients, eviCore was obligated by contract as well as

under federal regulations to undertake a proper medical review of each case before it.

       172.    As a result of eviCore’s actions as set forth above in this Second Amended

Complaint, the United States of America has been, and continues to be, severely damaged.


                                         COUNT II
              Violation of Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(B)
              United States of America ex rel. SW Challenger LLC vs. eviCore

       173.    Relator incorporates herein by reference each and every allegation of the preceding

paragraphs of this Second Amended Complaint as though fully set forth herein.

       174.    As a result of the foregoing conduct, eviCore knowingly made, used, or caused to

be made or used, false or fraudulent records or statements material to the payment of false or

fraudulent claims, in violation of 31 U.S.C. § 3729(a)(1)(B).

       175.    The claims relevant to this Count include all claims for payment submitted by

MCOs to CMS for the above-referenced prior authorization services that eviCore either never

rendered, or performed in a worthless fashion, which were caused to be submitted by virtue of

eviCore’s scheme directly to CMS.

       176.    The false or fraudulent records or statements underlying the false claims relevant

to this Count include all false or fraudulent records or statements regarding eviCore’s prior

authorization approval process made by eviCore to its client MCOs and adopted by the MCOs in

communications with the Government in carrying out the scheme.

       177.    eviCore made false or fraudulent records or statements underlying the false claims

to its client MCOs, knowing that the auto-approval process violated federal laws, that its client



                                              - 39 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 44 of 82




MCOs were private entities acting as agents for the federal and/or state governments, and that the

worthless services rendered as a result of the auto-approval process would be material to the

payment decision of the Government in regards to whether it would continue to contract with and

pay its MCOs.

       178.     All such resulting claims for payment that eviCore caused to be submitted by its

client-MCOs were false because eviCore’s prior authorization process that incorporated auto-

approve and CorePath AI schemes rendered eviCore’s prior authorization services, and thus the

services of its client MCOs, worthless such that the Government would not have otherwise paid

for such fraudulent activity.

       179.     eviCore had knowledge (as defined by the False Claims Act, 31 U.S.C.

§ 3729(b)(1)(A)) of the falsity of its client MCOs’ claims for payment to the Government because,

in its role as utilization review manager for its insurer clients, it had actual and constructive

knowledge of the fraudulent prior authorization practices that eviCore had adopted, and because

as utilization review manager for its insurer clients, eviCore was obligated by contract as well as

under federal regulations to ensure such prior authorization services were performed in a correct

and medically appropriate fashion.

       180.     The United States of America, unaware of the falsity of the records or statements

underlying the false claims caused to be made by eviCore, and in reliance on the accuracy of these

records or statements underlying the false claims, paid its MCOs for eviCore’s worthless services.


                                        COUNT III
              Violation of Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(G)
              United States of America ex rel. SW Challenger LLC vs. eviCore

       181.     Relator incorporates herein by reference each and every allegation of the

preceding paragraphs of this Second Amended Complaint as though fully set forth herein.



                                               - 40 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 45 of 82




       182.    By virtue of the acts alleged herein, eviCore knowingly made, used or caused to be

made or used false records or false statements that are material to an obligation to pay, transmit or

return money to the Government.

       183.    As a result of eviCore’s acts, the United States has been damaged, and continues to

be damaged, in a substantial amount to be determined at trial, and the United States is entitled to

at least $ 11,665 and up to $23,331 for each and every violation of 31 U.S.C. § 3729 arising from

eviCore’s unlawful conduct as described herein

                                        COUNT IV
              Violation of Federal False Claims Act, 31 U.S.C. § 3729(a)(1)(C)
              United States of America ex rel. SW Challenger LLC vs. eviCore

       184.    Relator realleges and hereby incorporates by reference each and every allegation

contained in the preceding paragraphs of this Second Amended Complaint.

       185.    eviCore conspired with others to implement “auto-approval” procedures such that

certain of the services that eviCore was being paid by the Government to render were either

never rendered, or performed in a worthless fashion.

       186.    Accordingly, eviCore and others conspired to defraud the Government by (a)

getting false or fraudulent claims allowed or paid, and/or (b) committing a violation of the FCA,

in violation of 31 U.S.C. § 3729(a). By virtue of the false or fraudulent claims submitted, paid,

or approved as a result of eviCore’s conspiracy to defraud the Government, the United States has

suffered substantial monetary damages.


                                        COUNT V
          Violation of Alaska Medical Assistance False Claims and Reporting Act
                               State of Alaska vs. eviCore

       184.            Relator incorporates herein by reference the preceding paragraphs of the

Complaint as though fully set forth herein.



                                               - 41 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 46 of 82




       185.    This is a civil action brought by Relator on behalf of the State of Alaska against

Defendant eviCore, under the Alaska Medical Assistance False Claims and Reporting Act, Alaska

Stat. § 09.58.010 et seq.

       186.    The State of Alaska and/or one of its agents contracted, directly or indirectly, with

one or more MCOs in connection with the administration of Medicaid claims and/or claims under

other state-funded plans in Alaska.

       187.    One or more MCOs, directly or indirectly, contracted with eviCore in connection

with the administration of requests for prior authorization of services.

       188.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, to

officers or employees of the State of Alaska or one of its agencies false or fraudulent claims for

payment or approval, in violation of Alaska Stat. § 09.58.010 et seq.

       189.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used, or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements to secure the payment or approval by the State of Alaska, or its political

subdivisions, false records or statements material to false or fraudulent claims, in violation of

Alaska Stat. § 09.58.010 et seq.

       190.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, and with actual knowledge of the information, knowingly made, used or

caused to be made or used, and may still be making, using or causing to be made or used, false




                                                - 42 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 47 of 82




records or statements to conceal, avoid, or decrease an obligation to pay or transmit money to the

State of Alaska, or its political subdivisions, in violation of Alaska Stat. § 09.58.010 et seq.

       191.    The State of Alaska and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of these

claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       192.    As a result of Defendants’ actions, as set forth above, the State of Alaska and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged


                                           COUNT VI
                            Violation of California False Claims Act
                                 State of California vs. eviCore

       193.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       194.    This is a civil action brought by Relator on behalf of the State of California against

Defendant eviCore, under the California False Claims Act, Cal. Gov’t Code § 12650, et seq.

       195.    The State of California and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in California.

       196.    One or more MCOs, directly or indirectly, contracted with eviCore in connection

with the administration of requests for prior authorization of services.

       197.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, to



                                                - 43 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 48 of 82




officers or employees of the State of California or one of its agencies false or fraudulent claims for

payment or approval, in violation of Cal. Gov’t Code § 12650, et seq.

       198.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used, or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements to secure the payment or approval by the State of California, or its

political subdivisions, false records or statements material to false or fraudulent claims, in violation

of Cal. Gov’t Code § 12650, et seq.

       199.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, and with actual knowledge of the information, knowingly made, used or

caused to be made or used, and may still be making, using or causing to be made or used, false

records or statements to conceal, avoid, or decrease an obligation to pay or transmit money to the

State of California, or its political subdivisions, in violation of Cal. Gov’t Code § 12650, et seq..

       200.    The State of California and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of these

claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       201.    As a result of Defendants’ actions, as set forth above, the State of California and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged




                                                 - 44 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 49 of 82




                                          COUNT VII
                           Violation of Connecticut False Claims Act
                                State of Connecticut vs. eviCore

       202.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       203.    This is a civil action brought by Relator on behalf of the State of Connecticut

against Defendant eviCore, under the State of Connecticut’s False Claims Act for Medical

Assistance Programs, Conn. Gen. Stat. § 4-277.

       204.    The State of Connecticut and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in Connecticut.

       205.    One or more MCOs, directly or indirectly, contracted with eviCore in connection

with the administration of requests for prior authorization of services.

       206.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, to

officers or employees of the State of Connecticut or one of its agencies false or fraudulent claims

for payment or approval under a medical assistance program administered by the Department of

Social Services, in violation of Conn. Gen. Stat. § 4-275(a)(1).

       207.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used, or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements to secure the payment or approval by the State of Connecticut, or its

political subdivisions, false or fraudulent claims under a medical assistance program administered

by the Department of Social Services, in violation of Conn. Gen. Stat. § 4-275(a)(2).


                                               - 45 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 50 of 82




       208.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, and with actual knowledge of the information, knowingly made, used or

caused to be made or used, and may still be making, using or causing to be made or used, false

records or statements to conceal, avoid, or decrease an obligation to pay or transmit money to the

State of Connecticut, or its political subdivisions, under a medical assistance program administered

by the Department of Social Services, in violation of Conn. Gen. Stat. § 4-275(a)(7).

       209.    The State of Connecticut and/or its agencies or political subdivisions, unaware of

the falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of

these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       210.    As a result of Defendants’ actions, as set forth above, the State of Connecticut

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.


                                              COUNT VIII
                              Violation of Florida False Claims Act
                                      State of Florida vs. eviCore

       211.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       212.    This is a civil action brought by Relator on behalf of the State of Florida against

Defendant eviCore, under the State of Florida’s False Claims Act, FLA. STAT. ANN. § 68.083(2).

       213.            The State of Florida and/or one of its agents contracted, directly or

indirectly, with one or more MCOs in connection with the administration of Medicaid claims

and/or claims under other state-funded plans in Florida.




                                               - 46 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 51 of 82




       214.            One or more MCOs, directly or indirectly, contracted with eviCore in

connection with the administration of requests for prior authorization of services.

       215.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, to

officers or employees of the State of Florida or one of its agencies false or fraudulent claims for

payment or approval, in violation of FLA. STAT. ANN. § 68.082(2)(a).

       216.    eviCore in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used, or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements to get false or fraudulent claims paid or approved by the State of Florida

or one of its agencies, in violation of FLA. STAT. ANN. § 68.082(2)(b).

       217.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements to conceal, avoid, or decrease an obligation to pay or transmit money

to the State of Florida or one of its agencies, in violation of FLA. STAT. ANN. § 68.082 (2)(g).

       218.    The State of Florida and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy

of these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.




                                                - 47 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 52 of 82




       219.    As a result of Defendant’s actions, as set forth above, the State of Florida and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged.


                                           COUNT IX
                              Violation of Illinois False Claims Act
                                   State of Illinois vs. eviCore

       220.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       221.    This is a civil action brought by Relator on behalf of the State of Illinois against

Defendant eviCore, under the Illinois False Claims Act, 740 ILL. COMP. STAT. ANN. 175/4(b).

       222.    The State of Illinois and/or one of its agents contracted, directly or indirectly, with

one or more MCOs in connection with the administration of Medicaid claims and/or claims under

other state-funded plans in Illinois.

       223.    MCOs, directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services.

       224.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented, or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval, in violation of 740 ILL. COMP. STAT.

ANN. 175/3(a)(1)(A).

       225.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used, or caused to be made or used, and may still be making, using, or causing

to be made or used, false records or statements material to false or fraudulent claims, in violation

of 740 ILL. COMP. STAT. ANN. 175/3(a)(1)(B).



                                               - 48 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 53 of 82




       226.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used, or caused to be made or used, and may still be making, using, or causing

to be made or used, false records or statements material to obligations to pay or transmit money or

property to the state or knowingly concealed or knowingly and improperly avoided or decreased

or may still be knowingly concealing or knowingly and improperly avoiding or decreasing

obligations to pay or transmit money or property to the state, in violation of 740 ILL. COMP. STAT.

ANN. 175/3(a)(1)(G).

       227.    The State of Illinois and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy

of those claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       228.    As a result of Defendants’ actions, as set forth above, the State of Illinois and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged.


                                          COUNT X
                     Violation of the Michigan Medicaid False Claims Act
                                 State of Michigan vs. eviCore

       229.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       230.    This is a civil action brought by Relator in the name of the State of Michigan against

Defendant eviCore, under the Michigan Medicaid False Claims Act, MICH. COMP. LAWS ANN. §

400.610a(l).




                                                - 49 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 54 of 82




       231.     The State of Michigan and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in Michigan.

       232.     MCOs directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services.

       233.     Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made or caused to be made, and may still be making or causing to be made, false

statements or false representations of material facts in applications for Medicaid benefits, in

violation of MICH. COMP. LAWS ANN. § 400.603(1).

       234.     Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made or cause to be made false statements or false representations of material facts for

use in determining rights to Medicaid benefits, in violation of MICH. COMP. LAWS ANN.

§ 400.603(2).

       235.     Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly concealed or failed to disclose, and may still be concealing or failing to disclose, events

affecting their initial or continued rights to receive Medicaid benefits or the initial or continued

rights of any other person on whose behalf Defendant has applied for or are receiving benefits for,

with intent to obtain benefits to which Defendant or other persons are not entitled or in an amount

greater than that to which Defendant or other persons are entitled, in violation of MICH. COMP.

LAWS ANN. § 400.603(3).




                                               - 50 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 55 of 82




       236.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made or presented or caused to be made or presented, and may still be making or

presenting or causing to be made or presented to employees or officers of the State of Michigan,

false claims under the social welfare act, Act No. 280 of the Public Acts of 1939, in violation of

MICH. COMP. LAWS ANN. § 400.607(1).

       237.     Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made or presented or caused to be made or presented, and may still be making or

presenting or causing to be made or presented claims under the social welfare act, Act No. 280 of

the Public Acts of 1939, that falsely represent that the goods or services for which the claims were

made were medically necessary in accordance with professionally accepted standards, in violation

of MICH. COMP. LAWS ANN. § 400.607(2).

       238.    The State of Michigan, and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy

of these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       239.    As a result of Defendant eviCore’s actions, as set forth above, the State of Michigan

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.




                                               - 51 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 56 of 82




                                           COUNT XI
                            Violation of New Jersey False Claims Act
                                 State of New Jersey vs. eviCore

       240.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       241.    This is a civil action brought by Relator, in the name of the State of New Jersey,

against Defendant eviCore, pursuant to the State of New Jersey False Claims Act, N.J. STAT. ANN.

§ 2A:32C-5(b).

       242.    The State of New Jersey and/or one of its agents contracted, directly or indirectly,

with one or more carrier contractors in connection with the administration of Medicaid claims

and/or claims under other state-funded plans in New Jersey.

       243.    MCOs directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services.

       244.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be causing to be presented, to an

employee, officer or agent of the State, or to any contractor, grantee, or other recipient of State

funds, false or fraudulent claims for payment or approval under the New Jersey Medicaid program,

in violation of N.J. STAT. ANN. § 2A:32C-3(a).

       245.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using, or causing to

be made or used, false records or statements to get false or fraudulent claims paid or approved by

the State, in violation of N.J. STAT. ANN. § 2A:32C-3(b).




                                               - 52 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 57 of 82




        246.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using, or causing to

be made or used, false records or statements to conceal, avoid or decrease obligations to pay or

transmit money or property to the State, in violation of N.J. STAT. ANN. § 2A:32C-3(g).

        247.    The State of New Jersey and/or its agencies or political subdivisions, unaware of

the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the

accuracy of these claims and/or statements, paid, and may continue to pay for services that are not

medically reasonable and necessary for beneficiaries of health insurance programs funded by the

state or its agencies or political subdivisions.

        248.    As a result of Defendants’ actions, as set forth above, the State of New Jersey and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.


                                           COUNT XII
                             Violation of New York False Claims Act
                                  State of New York vs. eviCore

        249.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

        250.    This is a civil action brought by Relator on behalf of the State of New York against

Defendant eviCore, under the State of New York False Claims Act, N.Y. STATE FIN. LAW § 190(2).

        251.    The State of New York and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in New York.

        252.    MCOs directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services.



                                                   - 53 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 58 of 82




        253.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval, in violation of N.Y. STATE FIN. LAW

§ 189(1)(a).

        254.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims, in violation of

N.Y. STATE FIN. LAW § 189(1)(b).

        255.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used, or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to obligations to pay or transmit money or

property to the State of New York or one of its political subdivisions, in violation of N.Y. STATE

FIN. LAW § 189(1)(g).

        256.    The State of New York, and/or its agencies or political subdivisions, unaware of

the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the

accuracy of these claims and/or statements, paid, and may continue to pay for services that are not

medically reasonable or necessary for beneficiaries of health insurance programs funded by the

state or its agencies or political subdivisions.

        257.    As a result of Defendants’ actions, as set forth above, the State of New York and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.




                                                   - 54 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 59 of 82




                                          COUNT XIII
              Violation of Louisiana Medical Assistance Programs Integrity Law
                                 State of Louisiana vs. eviCore

       258.      Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.

       259.      This is a civil action brought by Relator in the name of the State of Louisiana against

Defendant eviCore, under the Louisiana Medical Assistance Programs Integrity Law, LA. REV.

STAT. ANN. § 46:439.1(A).

       260.      The State of Louisiana and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in Louisiana.

       261.      MCOs, directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services for Louisiana state-funded plan

beneficiaries.

       262.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval under the Medicaid program, in

violation of LA. REV. STAT. ANN. § 46:438.3(A).

       263.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false




                                                 - 55 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 60 of 82




or fraudulent claims under the Medicaid program, in violation of LA. REV. STAT. ANN. §

46:438.3(B).

       264.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing

obligations to pay or transmit money or property to the state, relative to the Medicaid program, in

violation of LA. REV. STAT. ANN. § 46:438.3(C).

       265.    The State of Louisiana, and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy

of these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       266.    As a result of Defendants’ actions, as set forth above, the State of Louisiana and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.


                                         COUNT XIV
                            Violation of Montana False Claims Act
                                 State of Montana vs. eviCore

       267.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.

       268.    This is a civil action brought by Relator in the name of the State of Montana against

Defendant eviCore, under the Montana False Claims Act, MONT. CODE ANN. § 17-8-406.



                                               - 56 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 61 of 82




       269.      The State of Montana and/or one of its agents contracted, directly or indirectly, with

one or more MCOs in connection with the administration of Medicaid claims and/or claims under

other state-funded plans in Montana.

       270.      MCOs, directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services for Montana state-funded plan

beneficiaries.

       271.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval under the Medicaid program and/or

other state-funded programs, in violation of MONT. CODE ANN. § 17-8-403(1)(a).

       272.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false

or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or

approved, in violation of MONT. CODE ANN. § 17-8-403(1)(b).

       273.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing




                                                 - 57 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 62 of 82




obligations to pay or transmit money or property to the state, relative to the Medicaid program

and/or other state-funded programs, in violation of MONT. CODE ANN. § 17-8-403(1)(g).

       274.      The State of Montana, and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy

of these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       275.      As a result of Defendants’ actions, as set forth above, the State of Montana and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.


                                           COUNT XV
                       Violation of New Mexico Medicaid False Claims Act
                                 State of New Mexico vs. eviCore

       276.      Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.

       277.      This is a civil action brought by Relator in the name of the State of New Mexico

against Defendant eviCore, under the New Mexico Medicaid False Claims Act, N.M. STAT. ANN.

§ 27-14-7(B).

       278.      The State of New Mexico and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in New Mexico.

       279.      MCOs, directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services for New Mexico state-funded plan

beneficiaries.



                                                - 58 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 63 of 82




        280.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval under the Medicaid program and/or

other state-funded programs, in violation of N.M. STAT. ANN. § 27-14-4(A).

        281.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false

or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or

approved, in violation of N.M. STAT. ANN. § 27-14-4(B).

        282.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing

obligations to pay or transmit money or property to the state, relative to the Medicaid program

and/or other state-funded programs, in violation of N.M. STAT. ANN. § 27-14-4(E).

        283.    The State of New Mexico, and/or its agencies or political subdivisions, unaware of

the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the

accuracy of these claims and/or statements, paid, and may continue to pay for services that are not

medically reasonable and necessary for beneficiaries of health insurance programs funded by the

state or its agencies or political subdivisions.




                                                   - 59 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 64 of 82




       284.    As a result of Defendants’ actions, as set forth above, the State of New Mexico

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.


                                         COUNT XVI
                         Violation of North Carolina False Claims Act
                              State of North Carolina vs. eviCore

       285.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein.

       286.    This is a civil action brought by Relator on behalf of the State of North Carolina

against Defendant eviCore, under the State of North Carolina’s False Claims Act, N.C. GEN. STAT.

§ 1-608(b).

       287.    The State of North Carolina and/or one of its agents contracted, directly or

indirectly, with one or more MCOs in connection with the administration of Medicaid claims

and/or claims under other state-funded plans in North Carolina.

       288.    One or more MCOs, directly or indirectly, contracted with eviCore in connection

with the administration of requests for prior authorization of services.

       289.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, false

or fraudulent claims for payment or approval under the Medicaid program and/or other state-

funded programs, in violation of N.C. GEN. STAT. § 1-607(a)(1).

       290.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements material to false or fraudulent claims to get such false or fraudulent



                                               - 60 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 65 of 82




claims under the Medicaid program and/or other state-funded programs paid for or approved, in

violation of N.C. GEN. STAT. § 1-607(a)(2).

       291.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements material to obligations to pay or transmit money or property to the

state, or knowingly concealing or knowingly and improperly avoiding or decreasing obligations to

pay or transmit money or property to the state, relative to the Medicaid program and/or other state-

funded programs, in violation of N.C. GEN. STAT. § 1-607(a)(7).

       292.    The State of North Carolina and/or its agencies or political subdivisions, unaware

of the falsity of the claims and/or statements made by eviCore, and in reliance on the accuracy of

these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       293.    As a result of Defendants’ actions, as set forth above, the State of North Carolina

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged


                                         COUNT XVII
                      Violation of Oklahoma Medicaid False Claims Act
                                State of Oklahoma vs. eviCore

       294.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.




                                               - 61 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 66 of 82




       295.      This is a civil action brought by Relator in the name of the State of Oklahoma

against Defendant eviCore, under the Oklahoma Medicaid False Claims Act, OKLA. STAT. ANN.

tit. 63, § 5053.2.B.1.

       296.      The State of Oklahoma and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in Oklahoma.

       297.      MCOs, directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services for Oklahoma state-funded plan

beneficiaries.

       298.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval under the Medicaid program and/or

other state-funded programs, in violation of OKLA. STAT. ANN. tit. 63, § 5053.1.B.1.

       299.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false

or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or

approved, in violation of OKLA. STAT. ANN. tit. 63, § 5053.1.B.2.

       300.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to




                                               - 62 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 67 of 82




be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing

obligations to pay or transmit money or property to the state, relative to the Medicaid program

and/or other state-funded programs, in violation of OKLA. STAT. ANN. tit. 63, § 5053.1.B.7.

        301.    The State of Oklahoma, and/or its agencies or political subdivisions, unaware of

the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the

accuracy of these claims and/or statements, paid, and may continue to pay for services that are not

medically reasonable and necessary for beneficiaries of health insurance programs funded by the

state or its agencies or political subdivisions.

        302.    As a result of Defendants’ actions, as set forth above, the State of Oklahoma and/or

its agencies or political subdivisions have been, and may continue to be, severely damaged.


                                          COUNT XVIII
                             Violation of Tennessee False Claims Act
                                  State of Tennessee vs. eviCore

        303.    Relator incorporates herein by reference the preceding paragraphs of this

Complaint as though fully set forth herein.

        304.    This is a civil action brought by Relator, on behalf of the State of Tennessee, against

Defendants under Tennessee's False Claims Act, Tenn. Code Ann. §71-5-181, et seq.

        305.    eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly

presented or caused to be presented, and may still be presenting or causing to be presented, false

or fraudulent claims for payment or approval under the Medicaid program, in violation of TENN.

CODE ANN. § 71-5-182(a)(l)(A).




                                                   - 63 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 68 of 82




        306.      eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements material to false or fraudulent claims to get such false or fraudulent

claims under the Medicaid program paid for or approved, in violation of TENN. CODE ANN. § 71-

5-182(a)(l)(B).

        307.      eviCore, in reckless disregard or deliberate ignorance of the truth or falsity of the

information involved, or with actual knowledge of the falsity of the information, knowingly made,

used, or caused to be made or used, and may still be making, using or causing to be made or used,

false records or statements material to obligations to pay or transmit money or property to the

state, or knowingly concealing or knowingly and improperly avoiding or decreasing obligations to

pay or transmit money or property to the state, relative to the Medicaid program, in violation of

TENN. CODE ANN. § 71-5-182(a)(1)(D).

        308.      The State of Tennessee, or its political subdivisions, unaware of the falsity of the

claims and/or statements made, or knowingly caused to be made, by eviCore, and in reliance upon

the accuracy of these claims and/or statements, paid, and may continue to pay, for services that are

not medically reasonable and necessary for beneficiaries of health insurance programs funded by

the state or its agencies or political subdivisions.

        309.      As a result of Defendants’ actions, as set forth above, the State of Tennessee and/or

its political subdivisions have been, and may continue to be, severely damaged.




                                                 - 64 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 69 of 82




                                         COUNT XIX
                      Violation of Texas Medicaid Fraud Prevention Act
                                   State of Texas vs. eviCore

       310.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.

       311.    This is a civil action brought by Relator in the name of the State of Texas against

Defendant eviCore, under the Texas Medicaid Fraud Prevention Act, TEX. HUM. RES. CODE ANN.

§ 36.101.

       312.    The State of Texas and/or one of its agents contracted, directly or indirectly, with

one or more MCOs in connection with the administration of Medicaid claims and/or claims under

other state-funded plans in Texas.

       313.    MCOs, including HCSC, directly or indirectly, contracted with eviCore in

connection with the administration of requests for prior authorization of services for Texas state-

funded plan beneficiaries.

       314.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval under the Medicaid program and/or

other state-funded programs, in violation of TEX. HUM. RES. CODE ANN. § 36.002(1).

       315.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false




                                               - 65 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 70 of 82




or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or

approved, in violation of TEX. HUM. RES. CODE ANN. § 36.002(2).

       316.    Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing

obligations to pay or transmit money or property to the state, relative to the Medicaid program

and/or other state-funded programs, in violation of TEX. HUM. RES. CODE ANN. § 36.002(12).

       317.    The State of Texas, and/or its agencies or political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the accuracy

of these claims and/or statements, paid, and may continue to pay for services that are not medically

reasonable and necessary for beneficiaries of health insurance programs funded by the state or its

agencies or political subdivisions.

       318.    As a result of Defendants’ actions, as set forth above, the State of Texas and/or its

agencies or political subdivisions have been, and may continue to be, severely damaged.


                                        COUNT XX
                 Violation of Washington Medicaid Fraud False Claims Act
                              State of Washington vs. eviCore

       319.    Relator incorporates herein by reference the preceding paragraphs of the Complaint

as though fully set forth herein. The allegations contained in this Count are based upon information

and belief.




                                               - 66 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 71 of 82




       320.      This is a civil action brought by Relator in the name of the State of Washington

against Defendant eviCore, under the Washington Medicaid Fraud False Claims Act, WASH. REV.

CODE § 74.66.050.

       321.      The State of Washington and/or one of its agents contracted, directly or indirectly,

with one or more MCOs in connection with the administration of Medicaid claims and/or claims

under other state-funded plans in Washington.

       322.      MCOs directly or indirectly, contracted with eviCore in connection with the

administration of requests for prior authorization of services for Washington state-funded plan

beneficiaries.

       323.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly presented or caused to be presented, and may still be presenting or causing to be

presented, false or fraudulent claims for payment or approval under the Medicaid program and/or

other state-funded programs, in violation of WASH. REV. CODE § 74.66.020(1)(a).

       324.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to

be made or used, false records or statements material to false or fraudulent claims to get such false

or fraudulent claims under the Medicaid program and/or other state-funded programs paid for or

approved, in violation of WASH. REV. CODE § 74.66.020(1)(b).

       325.      Defendant eviCore, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the information,

knowingly made, used or caused to be made or used, and may still be making, using or causing to




                                                - 67 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 72 of 82




be made or used, false records or statements material to obligations to pay or transmit money or

property to the state, or knowingly concealing or knowingly and improperly avoiding or decreasing

obligations to pay or transmit money or property to the state, relative to the Medicaid program

and/or other state-funded programs, in violation of WASH. REV. CODE § 74.66.020(1)(g).

        326.    The State of Washington, and/or its agencies or political subdivisions, unaware of

the falsity of the claims and/or statements made by Defendant eviCore, and in reliance on the

accuracy of these claims and/or statements, paid, and may continue to pay for services that are not

medically reasonable and necessary for beneficiaries of health insurance programs funded by the

state or its agencies or political subdivisions.

        327.    As a result of Defendants’ actions, as set forth above, the State of Washington

and/or its agencies or political subdivisions have been, and may continue to be, severely damaged.




                                                   - 68 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 73 of 82




                                         COUNT XXI
                      Violation of False Claims Act, 31 U.S.C. § 3730(h)
                                    Jane Doe 1 v. eviCore

       328.    Jane Doe 1 incorporates herein by reference each and every allegation of the

preceding paragraphs of this Second Amended Complaint as though fully set forth herein.

       329.    Jane Doe 1 was engaged in conduct protected under the FCA, including the

investigation and reporting of fraud as described herein.

       330.    eviCore knew that Jane Doe 1 was engaged in such protected conduct.

       331.    As a result of eviCore’s wrongful retaliatory conduct, Jane Doe 1’s working

conditions become so intolerable that any reasonable person in the employee’s position would

have felt compelled to resign.

       332.    eviCore’s wrongful retaliatory conduct against Jane Doe 1 was because of Jane Doe

1’s involvement in the protected conduct, causing Jane Doe 1 to suffer, and continue to suffer,

substantial financial and emotional damage in an amount to be proven at trial.


                                        COUNT XXII
                      Violation of False Claims Act, 31 U.S.C. § 3730(h)
                                    Jane Doe 2 v. eviCore

       333.    Jane Doe 2 incorporates herein by reference each and every allegation of the

preceding paragraphs of this Second Amended Complaint as though fully set forth herein.

       334.    Jane Doe 2 was engaged in conduct protected under the FCA, including the

investigation and reporting of fraud as described herein.

       335.    eviCore knew that Jane Doe 2 was engaged in such protected conduct.

       336.    As a result of eviCore’s wrongful retaliatory conduct, Jane Doe 2’s working

conditions become so intolerable that any reasonable person in the employee’s position would

have felt compelled to resign.



                                              - 69 -
           Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 74 of 82




       337.    eviCore’s wrongful retaliatory conduct against Jane Doe 2 was because of Jane Doe

2’s involvement in the protected conduct, causing Jane Doe 2 to suffer, and continue to suffer,

substantial financial and emotional damage in an amount to be proven at trial.



                                    PRAYER FOR RELIEF

       WHEREFORE, Relators pray that judgment be entered against Defendant, ordering as

follows:

       A.      That Defendant cease and desist from violating 31 U.S.C. § 3729, et seq., ALASKA

STAT. § 09.58.010, et seq.; CAL. GOV’T CODE § 12650, et seq.; CONN. GEN. STAT. § 4-277, et seq.;

FLA. STAT. ANN. § 68.081, et seq.; 740 ILL. COMP. STAT. ANN. 175/1, et seq.; LA. REV. STAT. ANN.

§ 46:437.1, et seq.; MICH. COMP. LAWS ANN. § 400.601, et seq.; MONT. CODE ANN. § 17-8-401,

et seq.; N.C. GEN. STAT. § 1-605, et seq.; N.J. STAT. ANN. § 2A:32C-1, et seq.; N.M. STAT. ANN.

§ 27-14-1, et seq.; N.Y. STATE FIN. LAW § 187, et seq.; OKLA. STAT. ANN. tit. 63, § 5053, et seq.;

TENN. CODE ANN. §71-5-182, et seq.; TEX. HUM. RES. CODE ANN. § 36.001, et seq.; and WASH.

REV. CODE § 74.66.005, et seq.;

       B.      That civil penalties of not less than $ 11,665 and up to $23,331 per claim as

provided by 31 U.S.C. § 3729(a) and adjusted for inflation be imposed for each and every false or

fraudulent claim that Defendant caused to be submitted to the United States and/or its grantees, for

each false record or statement Defendant made, used, or caused to be made or used that was

material to a false or fraudulent claim, that three times the amount of damages the United States

sustained because of Defendants’ actions also be imposed;

       C.      That judgment be entered in Relator’s favor and against Defendants in the amount

of the damages sustained by the State of Alaska or its political subdivisions multiplied as provided




                                               - 70 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 75 of 82




for in Alaska Stat. § 09.58.010 et seq., plus a civil penalty of not less than $5,500 or more than

$11,000 as provided by Alaska Stat. § 09.58.010 et seq., and adjusted for inflation, to the extent

such multiplied penalties shall fairly compensate the State of Alaska or its political subdivisions

for losses resulting from the various schemes undertaken by Defendants, together with penalties

for specific claims to be identified at trial after full discovery and attorney fees and costs as

provided by Alaska Stat. § 09.58.010(c).

             D. That judgment be entered in Relators’ favor and against Defendant in the amount

of damages sustained by the State of California multiplied as provided for in CAL. GOV’T CODE §

12650, et seq., plus a civil penalty of not less than $11,463 or more than $23,331 for each act in

violation of the State of California’s False Claims Act, as provided by CAL. GOV’T CODE § 12650,

et seq. and adjusted for inflation, to the extent such multiplied penalties shall fairly compensate

the State of California for losses resulting from the various schemes undertaken by Defendant,

together with penalties for specific claims to be identified at trial after full discovery.

        E.      That judgment be entered in Relators’ favor and against Defendant in the amount

of the damages sustained by the State of Connecticut multiplied as provided for in Conn. Gen.

Stat. § 4-275(b)(2), plus a civil penalty of not less than $11,181 or more than $22,363 for each act

in violation of the State of Connecticut False Claims Act, as provided by Conn. Gen. Stat. § 4-

275(b)(1) and adjusted for inflation, to the extent such multiplied penalties shall fairly compensate

the State of Connecticut for losses resulting from the various schemes undertaken by Defendant,

together with penalties for specific claims to be identified at trial after full discovery.

        F.      That judgment be entered in Relators’ favor and against Defendant in the amount

of the damages sustained by the State of Florida or its agencies or political subdivisions, multiplied

as provided for in FLA. STAT. ANN. § 68.082(2), plus a civil penalty of not less than five thousand




                                                 - 71 -
             Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 76 of 82




five hundred dollars ($5,500) or more than eleven thousand dollars ($11,000), as provided by FLA.

STAT. ANN. § 68.082, to the extent such penalties shall fairly compensate the State of Florida or

its agencies or political subdivisions for losses resulting from the various schemes undertaken by

Defendant, together with penalties for specific claims to be identified at trial after full discovery;

        G.       That judgment be entered in Relators’ favor and against Defendant in the amount

of the damages sustained by the State of Illinois or its agencies or political subdivisions, multiplied

as provided for in 740 ILL. COMP. STAT. ANN. 175/3(a)(1), plus a civil penalty of not less than

$11,181 or more than $22,363, as provided for in 740 ILL. COMP. STAT. ANN. 175/3(a)(1) and

adjusted for inflation, and the costs of this civil action as provided by 740 ILL. COMP. STAT.

ANN. 175/3(a)(2), to the extent such penalties shall fairly compensate the State of Illinois or its

agencies or political subdivisions for losses resulting from the various schemes undertaken by

Defendant, together with penalties for specific claims to be identified at trial after full discovery;

        H.       That judgment be entered in Relators’ favor and against Defendant in the amount

of the damages sustained by the State of Louisiana or its agencies or political subdivisions, plus a

fine of not to exceed ten thousand dollars ($10,000) or three times the value of the illegal

remuneration, whichever is greater, as provided for in LA. REV. STAT. ANN. § 46:438.6, plus a civil

penalty of not less than five thousand five hundred dollars ($5,500) or more than eleven thousand

dollars ($11,000) for each act in violation of the Louisiana Medical Assistance Programs Integrity

Law, to the extent such penalties shall fairly compensate the State of Louisiana for losses resulting

from the various schemes undertaken by Defendant, together with penalties for specific claims to

be identified at trial after full discovery;

        I.       That judgment be entered in Relators’ favor and against Defendant in the amount

of damages sustained by the State of Michigan or its agencies or political subdivisions, for the




                                                - 72 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 77 of 82




value of payments or benefits provided, directly or indirectly, as a result of Defendants’ unlawful

acts, as provided for in MICH. COMP. LAWS ANN. §§ 400.603 – 400.606, 400.610b, in order to

fairly compensate the State of Michigan or its agencies or political subdivisions for losses resulting

from the various schemes undertaken by Defendant, together with penalties for specific claims to

be identified at trial after full discovery;

        J.        That judgment be entered in Relators’ favor and against Defendants in the amount

of the damages sustained by the State of Montana or its agencies or political subdivisions,

multiplied times three, as provided for in MONT. CODE ANN. § 17-8-403, plus a civil penalty of

not less than five thousand five hundred dollars ($5,500) or more than eleven thousand dollars

($11,000) for each act in violation of the Montana False Claims Act, and the attorney fees,

expenses, and costs of this civil action as provided by MONT. CODE ANN. § 17-8-403, to the extent

such penalties shall fairly compensate the State of Montana for losses resulting from the various

schemes undertaken by Defendant, together with penalties for specific claims to be identified at

trial after full discovery;

        K.        That judgment be entered in Relators’ favor and against Defendants in the amount

of the damages sustained by the State of New Jersey or its agencies or political subdivisions,

multiplied as provided for in N.J. STAT. ANN. § 2A:32C-3, plus a civil penalty of not less than

$11,181 or more than $22,363 as allowed under the federal False Claims Act (31 U.S.C. § 3729 et

seq.) for each act in violation, to the extent such penalties shall fairly compensate the State of New

Jersey or its agencies or political subdivisions for losses resulting from the various schemes

undertaken by Defendant, together with penalties for specific claims to be identified at trial after

full discovery;




                                                - 73 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 78 of 82




        L.      That judgment be entered in Relators’ favor and against Defendants in the amount

of the damages sustained by the State of New Mexico or its agencies or political subdivisions,

multiplied times three, as provided for in N.M. STAT. ANN. §§ 27-14-2, 27-14-4, plus a civil

penalty of not less than $5,000 and not more than $10,000 for each claim as provided by N.M.

STAT. ANN. 44-9-3 , and attorney fees and costs of this civil action as provided by N.M. STAT.

ANN. 44-9-1 et seq. and N.M. STAT. ANN. 27-14-1 et seq., to the extent such penalties shall fairly

compensate the State of New Mexico for losses resulting from the various schemes undertaken by

Defendant, together with penalties for specific claims to be identified at trial after full discovery;

        M.      That judgment be entered in Relators’ favor and against Defendants in the amount

of damages sustained by the State of New York or its agencies or political subdivisions, multiplied

as provided for in N.Y. STATE FIN. LAW § 189(1)(h), plus a civil penalty of not less than six

thousand dollars ($6,000) or more than twelve thousand dollars ($12,000) for each false claim,

pursuant to N.Y. STATE FIN. LAW § 189(1)(h), to the extent such penalties shall fairly compensate

the State of New York or its agencies or political subdivisions for losses resulting from the various

schemes undertaken by Defendant, together with penalties for specific claims to be identified at

trial after full discovery;

        N.      That judgment be entered in Relator’s favor and against Defendants in the amount

of the damages sustained by the State of North Carolina, multiplied as provided for in N.C. Gen.

Stat. § 1-605 et seq., plus a civil penalty of not less than $5,500 and not more than $11,000 for

each violation as provided by N.C. Gen. Stat. § 1-607, and the costs of this civil action as provided

by N.C. Gen. Stat. § 1-607, to the extent such penalties shall fairly compensate the State of North

Carolina for losses resulting from the various schemes undertaken by Defendants, together with

penalties for specific claims to be identified at trial after full discovery.




                                                 - 74 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 79 of 82




        O.      That judgment be entered in Relators’ favor and against Defendants in the amount

of the damages sustained by the State of Oklahoma or its agencies or political subdivisions,

multiplied times three, as provided for in OKLA. STAT. ANN. tit. 63, § 5053.1, plus a civil penalty

of not less than $11,181 or more than $22,363 as provided by OKLA. STAT. ANN. tit. 63,

§ 5053.1(B) and adjusted for inflation, to the extent such penalties shall fairly compensate the State

of Oklahoma for losses resulting from the various schemes undertaken by Defendant, together with

penalties for specific claims to be identified at trial after full discovery;

        P.      That judgment be entered in Relator’s favor and against Defendants in the amount

of the damages sustained by the State of Tennessee, multiplied as provided for in Tenn. Code Ann.

§ 71-5-181, et seq., plus a civil penalty of not less than $5,000 and not more than $25,000 and

adjusted for inflation as provided by Tenn. Code Ann. § 71-5-182, and the costs of this civil action

as provided by Tenn. Code Ann. § 71-5-182, to the extent such penalties shall fairly compensate

the State of Tennessee for losses resulting from the various schemes undertaken by Defendants,

together with penalties for specific claims to be identified at trial after full discovery.

        Q.      That judgment be entered in Relators’ favor and against Defendants in the amount

of the damages sustained by the State of Texas or its agencies or political subdivisions, multiplied

times two, as provided for in TEX. HUM. RES. CODE ANN. § 36.052, plus a civil penalty of not less

than $11,181 or more than $22,363, pursuant to TEX. HUM. RES. CODE ANN. § 36.052(a)(3) and

adjusted for inflation, to the extent such penalties shall fairly compensate the State of Texas for

losses resulting from the various schemes undertaken by Defendant, together with penalties for

specific claims to be identified at trial after full discovery;

        R.      That judgment be entered in Relators’ favor and against Defendants in the amount

of the damages sustained by the State of Washington or its agencies or political subdivisions,




                                                 - 75 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 80 of 82




multiplied times three, as provided for in WASH. REV. CODE § 74.66.020, plus a civil penalty of

not less than the greater of $10,957 or the minimum inflation adjusted penalty amount imposed as

provided by 31 U.S.C. § 3729(a) and not more than the greater of $21,916 or the maximum

inflation adjusted penalty amount imposed as provided by 31 U.S.C. § 3729(a) for each act in

violation of the Washington Medicaid Fraud False Claims Act, to the extent such penalties shall

fairly compensate the State of Washington for losses resulting from the various schemes

undertaken by Defendant, together with penalties for specific claims to be identified at trial after

full discovery;

       S.         That Defendant be enjoined from concealing, removing, encumbering, or disposing

of assets which may be required to pay the civil monetary penalties imposed by the Court;

       T.         That Defendant disgorge all sums by which it has been enriched unjustly by its

wrongful conduct;

       U.         That Relators be awarded the maximum amount allowed pursuant to 31 U.S.C.

§ 3730(d) and § 3730(h), ALASKA STAT. § 09.58.010, et seq.; CAL. GOV’T CODE § 12650, et seq.;

CONN. GEN. STAT. § 4-277, et seq., FLA. STAT. ANN. § 68.081, et seq., 740 ILL. COMP. STAT. ANN.

175/1, et seq., LA. REV. STAT. ANN. § 46:437.1, et seq., MICH. COMP. LAWS ANN. § 400.601, et

seq; MONT. CODE ANN. § 17-8-401, et seq.; N.C. GEN. STAT. § 1-605, et seq.; N.J. STAT. ANN. §

2A:32C-1, et seq., N.M. STAT. ANN. § 27-14-1, et seq., N.Y. STATE FIN. LAW § 187, et seq., OKLA.

STAT. ANN. tit. 63, § 5053, et seq.; TENN. CODE ANN. §71-5-182, et seq.; TEX. HUM. RES. CODE

ANN. § 36.001, et seq; and WASH. REV. CODE § 74.66.005, et seq.;

       V.         That Defendant reinstate Jane Doe 1 and Jane Doe 2 to the same positions that they

would have had but for the wrongful constructive termination;




                                                - 76 -
           Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 81 of 82




          W.   That Jane Doe 1 and Jane Doe 2 be awarded two times the amount of back pay they

would have earned but for the retaliation, and interest on that award;

          X.   That Jane Doe 1 and Jane Doe 2 be awarded compensation for all special damages

they have sustained as a result of eviCore’s termination in violation of public policy.

          Y.   That Relators be awarded all costs, including but not limited to, court costs, expert

fees and all attorney fees, costs and expenses incurred by Relators in the prosecution of this suit;

and

          Z.    That Relators be granted such other and further relief as the Court deems just and

proper.




                                               - 77 -
         Case 1:19-cv-02501-VM Document 15 Filed 09/23/20 Page 82 of 82




                                    JURY TRIAL DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, SW Challenger, Jane Doe 1,

and Jane Doe 2 demand a trial by jury of all issues so triable.


 DATED:         September 23, 2020                  Respectfully submitted,

                                                    SEEGER WEISS LLP



                                                    By: /s/ Stephen A. Weiss
                                                    Stephen A. Weiss, Esq.
                                                    Maxwell H. Kelly, Esq.
                                                    77 Water Street, 8th Fl
                                                    New York, NY 10005
                                                    Tel: (212)-584-0700
                                                    sweiss@seegerweiss.com
                                                    mkelly@seegerweiss.com

                                                    SEEGER WEISS LLP
                                                    Christopher L. Ayers, Esq.
                                                    55 Challenger Road, 6th Fl
                                                    Ridgefield Park, NJ 07660
                                                    Tel: (973) 639-9100
                                                    cayers@seegerweiss.com

                                                    STONE & MAGNANINI LLP
                                                    David S. Stone, Esq.
                                                    Robert A. Magnanini, Esq.
                                                    100 Connell Drive, Suite 2200
                                                    Berkeley Heights, New Jersey 07922
                                                    Telephone: 973-218-1111
                                                    dstone@stonemagnalaw.com
                                                    rmagnanini@stonemagnalaw.com
                                                    Counsel for Plaintiffs SW Challenger, LLC,
                                                    Jane Doe 1, and Jane Doe 2




                                               - 78 -
